[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Exhibit 10.52

COST PLUS INCENTIVE CONSTRUCTION CONTRACT

THIS COST PLUS INCENTIVE CONSTRUCTION CONTRACT (this “Agreement”) is entered
into as of August 8, 2007 (“Effective Date”), by and between HOKU MATERIALS,
INC., a Delaware corporation with its principal office located at 1 Hoku Way,
Pocatello, Idaho 83204 (“Owner”), and JH KELLY LLC, a Washington limited
liability company with its principal office located at 821 3rd Avenue, Longview,
WA 98632 (“Contractor”). Owner and Contractor are each referred to herein as a
“Party” or together as the “Parties”.

RECITALS

WHEREAS, Owner is seeking a general contractor to provide construction services
for Owner’s polysilicon production and processing plant to be located in
Pocatello, Idaho as more fully described on the Statement of Work attached
hereto as Exhibit A (the “Project”);

WHEREAS, Contractor is a licensed general contractor and is able and desires to
provide to Owner those services to construct the Project as set forth herein;
and

WHEREAS, in connection with the provision of those services, Owner and
Contractor desire to enter into this Agreement to provide for the mutual
benefits to be realized by the parties as a result of this Agreement and the
specific considerations, terms and conditions set forth herein:

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and covenants contained herein, the parties hereto agree as follows:

AGREEMENT

 

1 DEFINITIONS

For purposes of this Agreement, the following capitalized terms shall have the
meanings set forth below.

1.1 “Budget Incentive” means a fee earned by Contractor for meeting or exceeding
a predetermined Budget goal.

1.2 “Change” means an addition to, modification of, substitution for, or
deletion of any work, manner of performance, or other obligation required by the
Contract Documents and estimated by Owner and Contractor to affect the time
required for performance of the Work under the Statement of Work or to increase
or decrease the cost of performing the Work.

1.3 “Claim” means a demand or assertion by a party to this Agreement seeking, as
a matter of right, adjustment to, interpretation of, or relief from the terms
and conditions of the Contract Documents; payment of money; extension of time;
or other relief with respect to the Contract Documents. The term “Claim” also
includes other disputes and matters between Owner and Contractor arising out of
or relating to the Agreement. Claims must be initiated by written notice. The
responsibility to substantiate a Claim shall rest with the party making the
Claim. Pending final resolution of a Claim, Contractor shall proceed diligently
with performance of the Work under this Agreement and Owner shall continue to
make undisputed payments in accordance with the Contract Documents.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 1 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

1.4 “Construction Documents” mean the documents required by Contractor to
construct the facility including but not limited to; scope of work, technical
specifications, engineered drawings and Project Schedule.

1.5 “Contract Documents” means of this Agreement and all conditions of the
contract (general, supplementary and other conditions), modifications, exhibits,
drawings, specifications, addenda or other documents listed in this Agreement.
Unless specifically enumerated in the Agreement, the Contract Documents do not
include other documents such as bidding requirements (advertisement or
invitation to bid, instructions to bidders, sample forms, Contractor’s bid or
portions of addenda relating to bidding requirements). The intent of the
Contract Documents is to include all items necessary for the proper execution
and completion of the Work by Contractor. The Contract Documents are
complementary, and what is required by one shall be as binding as if required by
all.

1.6 “Contract Time” means the number of consecutive calendar Days, including
authorized adjustments, calculated starting from the Effective Date to the
agreed upon dates set forth in the Project Schedule.

1.7 “Cost of the Work” means the reimbursable costs specified in Exhibit C
incurred by Contractor in the proper performance of Work to complete the Project
under this Agreement.

1.8 “Day” means a calendar Day unless otherwise specifically noted in the
Agreement.

1.9 “Drawings” means the graphic and pictorial portions of the Contract
Documents showing the design, location and dimensions of the Work, generally
including plans, elevations, sections, details, schedules and diagrams,
including the drawings attached as Appendix 1 to Exhibit A of this Agreement.

1.10 “Extra Work” means an item of work or a manner of performance that results
from a Change, that is outside the scope of the Work as described in the
Statement of Work and which is estimated by Owner and Contractor to affect the
time required for performance of the Work or to increase or decrease the cost of
performing the Work.

1.11 “Final Invoice” is the invoice submitted by Contractor to Owner for all
final cost items including but not limited to; subcontractor invoices,
demobilization of site, completion of punch list items and all other cost items
and/or invoice reconciliations.

1.12 “Fee” means the fee charged by Contractor for constructing the facility for
Owner, which is calculated as a percentage of Contractor’s Cost of the Work as
set forth on Exhibit C to this Agreement.

1.13 “Hazardous Substance” means any and all chemicals, constituents,
contaminants, pollutants, materials, and wastes and any other carcinogenic,
corrosive, ignitable, radioactive, reactive, toxic or otherwise hazardous
substances or mixtures (whether solids, liquids, gases), or any substances now
or at any time subject to regulation, control, remediation or otherwise
addressed as a hazardous substance under the applicable laws of the Site,
including those laws, regulations and policies relating to the discharge,
emission, spill, release, or threatened release into the environment or relating
to the disposal, distribution, manufacture, processing, storage, transport,
treatment, transport, or other use of such substances.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 2 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

1.14 “Incentive Fee” means the Budget Incentive, the Schedule Incentive and/or
the Safety Incentive, as applicable.

1.15 “Mechanical Completion” means, except for non-critical and punch list
items, (i) all production equipment is substantially installed and checked for
alignment, calibration, lubrication, rotation, and hydrostatic and/or pneumatic
pressure integrity; (ii) the appropriate systems have been flushed and cleaned;
and (iii) the Work is substantially ready to commence commissioning and start-up
activities.

1.16 “Mechanical Completion Date” is defined in Section 11.2 of this Agreement.

1.17 “Modification” means (1) a written amendment to the Contract signed by both
parties, (2) a Change order, (3) a construction change directive or (4) a
written order for a minor change in the Work issued by or on behalf of Owner;
any of which may result in the submittal of a Target Price Revision requesting
additional monies and/or time.

1.18 “Person” means any natural or juridical Person, including, but not limited
to, corporations, partnerships, joint ventures, and any other business
association or organization.

1.19 “Preliminary Reactor Test Demonstration” means that two or more polysilicon
deposition reactors at the Site are set-up such that they may be put into short
term testing and operation to produce polysilicon (permanent connections,
automatic controls, etc. are not required for this milestone) independent of the
full facility.

1.20 “Safety Incentive” means a fee that may be earned by Contractor if it meets
or exceeds the predetermined Safety goal as set forth in Section 9.2.2.3 of this
Agreement.

1.21 “Schedule Incentive” means a fee that may be earned by Contractor if it
meets or exceeds the predetermined Schedule goals as set forth in
Section 9.2.2.2 of this Agreement.

1.22 “Site” means the property or premises of Owner where Work is to be
performed by Contractor pursuant to this Agreement as described on Appendix 1 to
Exhibit A of this Agreement.

1.23 “Specifications” means that portion of the Contract Documents consisting of
the written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

1.24 “Statement of Work” means the statement describing the scope of the Work to
be performed by Contractor to complete the Project, and is set forth on Exhibit
A to this Agreement.

1.25 “Subcontractor” means any Person that has a contract with Contractor,
regardless of tier, to perform any portion of the Work or to supply equipment,
materials, supplies, labor and/or other goods and services in connection with
the performance of the Work required of Contractor under this Agreement.

1.26 “Substantial Completion” shall be achieved when: (i) Mechanical Completion
of the Work has been acknowledged by the Owner and engineer in writing;
(ii) final lien waivers and releases and other documents or inspections
reasonably required by Owner’s engineer or lender have been delivered; (iii) the
Contractor has delivered the job books and as-built drawings; (iv) all the
Contractor’s

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 3 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

supplies, personnel and rubbish have been removed from the Site; and (v) all
punch list items have been completed (or otherwise resolved by agreement of the
Owner and the Contractor.

1.27 “Target Price Revision” means a written instrument signed by Owner and
Contractor stating their agreement upon all of the following: (a) a change in
the Work or authorizing Extra Work; (b) the amount of the adjustment, if any, in
the Contract Price; and, (c) the extent of the adjustment, if any, in the
Contract Time.

1.28 “Work” means the consulting, material procurement, inspection, maintenance,
and construction services required by the Contract Documents; and includes all
labor, equipment machinery, tools, materials, supplies, services, and testing
necessary to fulfill Contractor’s obligations under the Contract Documents to
complete the Project as set forth in the Statement of Work.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 4 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

2 SCOPE OF WORK AND PERFORMANCE OF SERVICES

2.1 The terms of this Agreement shall apply to Contractor’s performance of Work
and/or presence on Owner’s property, unless expressly modified by a Change
Order. Any modification of the terms of this Agreement by a Change Order shall
only apply to Contractor’s performance of Work and/or presence on Owner’s
property under that Change Order.

2.2 The basis of the Work is the construction by Contractor of the Project.

2.3 It is expressly agreed and understood by Contractor that any materials,
supplies, or items of machinery, equipment, or tools provided by Contractor in
the performance of the Work shall be so provided, pursuant only to the terms and
conditions set forth in this Agreement. Any preprinted or handwritten terms and
conditions or similar provisions attached to or appearing on the face or reverse
side of, or attached to, Contractor’s order acknowledgments, delivery tickets,
invoices, price lists, or other similar documents, are null and void and the
terms and conditions of this Agreement (and the other applicable Contract
Documents) shall control.

2.4 Owner and Contractor acknowledge that Work under this Agreement shall not
include the handling, transportation, or removal of any Hazardous Substance from
Owner’s property. Should the Work performed by Contractor require the handling,
transportation, or removal of any such Hazardous Substance, Contractor shall
immediately notify Owner’s Representative and Owner shall provide further
instructions on how the Hazardous Substance shall be handled.

 

3 CERTAIN OBLIGATIONS OF CONTRACTOR

3.1 Project Manager. Contractor designates Pat Wilson as its representative
(“Project Manager”) who is fully authorized to act on behalf of Contractor for
the purpose of receiving instructions from Owner, receiving communications from
Owner, requesting approvals required or permitted under this Agreement and
otherwise representing Contractor. All notices, requests, approvals and other
communications provided to Owner by the Project Manager shall be deemed to have
been provided by Contractor and all notices, instructions, requests, approvals
and other communications provided to the Project Manager by Owner shall be
deemed to have been received by Contractor. Contractor may designate one or more
successor Project Manager(s) by written notice to Owner from time to time.

3.2 Review and Execution.

3.2.1 Contractor represents that Contractor has visited the Site, and has
correlated personal observations with requirements of the Contract Documents.

3.2.2 Before starting each portion of the Work, Contractor shall carefully study
the Contract Documents relative to that portion of the Work, and may take field
measurements of any existing conditions related to that portion of the Work, and
observe any conditions at the Site affecting that portion of the Work if
reasonable with regard to the scope of the Work.

3.2.3 Any design errors, omissions, or inconsistencies noted by Contractor shall
be reported promptly to Owner.

3.2.4 If Contractor believes that additional cost or time is involved because of
any design errors, omissions, or inconsistencies, Contractor shall submit a
Target Price Revision requesting an

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 5 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

adjustment to the Target Price and/or the Project Schedule. All Target Price
Revisions will be submitted to Owner for review and approval.

3.3 Contractor shall provide supervision of all phases of the Work in accordance
with sound construction practices and in compliance with all federal, state or
local rules, regulations and ordinances applicable to the Work.

3.4 Contractor shall be solely responsible for all construction means, methods,
techniques, sequences and procedures and for coordinating all portions of the
Work.

3.5 Contractor shall be responsible to Owner for the acts and omissions of its
employees, Subcontractors and their agents and employees. Except as otherwise
provided herein, all Subcontractors will be bound to comply with the same
standards, care, skill and diligence as Contractor in the performance of the
Work. Owner shall have the right to request removal of any Contractor employee,
Subcontractor, Subcontractor employee, or their agents who in Owner’s sole
opinion, has engaged in improper conduct, is not performing in a satisfactory
manner or is not qualified to perform assigned work, including, as applicable,
the Project Manager. Contractor shall, within ten (10) business days take
corrective action to address Owner’s request (through disciplinary action,
reassignment, training or other commercially reasonable means) to Owner’s
reasonable satisfaction, which may include removal of such person, provided that
such removal complies with state and federal laws and regulations, including but
not limited to, labor and employment laws.

3.6 Ownership of Drawings and Other Items. All drawings, reports, designs,
sketches, working drawings, shop drawings, documents, certificates, plans,
specifications, estimates, memoranda, analyses, calculations, models and other
tangible evidence of Contractor’s work product prepared in connection with the
Work shall become and remain the sole property of Owner. Contractor may retain
copies of its work product for its records, provided that any use thereof (other
than with respect to the Work) without the written consent of Owner is
prohibited. Any devices (other than equipment or devices which constitute part
of the Work) or methods now being used in the marketplace, and incorporated into
the Project, are not considered to be property of Owner. Innovative construction
methods or mechanical devices developed by Contractor or its Subcontractors used
in connection with the Work are not considered property of Owner unless such
methods or devices were developed by Owner or Owner’s separate contractors.

3.7 Books, Records and Invoices. Contractor shall keep and maintain complete and
accurate books, records and invoices relating to the costs and performance of
the Work in accordance with industry standards for cost-plus work, or in such
form, substance and details as Owner may prescribe from time to time. Owner
shall have the right to inspect, examine, copy and audit such records, books and
invoices at any reasonable time or times during the term of this Agreement,
during the period of two (2) years after Final Acceptance by Owner of the Work,
or within one (1) years after the termination hereof or the termination of the
Work, whichever is later. Contractor shall make such books, records and invoices
available for inspection, examination, copying and auditing as may be prescribed
by Owner. Owner shall remit payment to Contractor for all costs Contractor
incurs, including but not limited to, employee time, copies, office space, etc.
needed to facilitate the requests of Owner in accordance with this section.
Contractor shall maintain at the Site for Owner one record copy of the final
plans, drawings and specifications for the Work, in good order and marked
currently to record all changes made during construction. Contractor
acknowledges that Owner may hire one or more third party representatives,
including, without limitation, an engineering, procurement and construction
management firm to review such records, books and invoices on behalf of Owner.
Contractor acknowledges and agrees that Owner’s

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 6 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

third party representative may be an engineering, procurement and construction
firm that is a competitor of Contractor; provided, however, that Contractor may
require such third party to sign a commercially reasonable confidentiality
agreement prior to disclosing Contractor’s confidential information that is
included in such information and documents.

3.8 Taxes. Except as otherwise expressly provided below in this paragraph, the
Target Price as set forth in Section 9 includes all taxes, including, without
limitation, (a) state and federal payroll taxes, including, without limitation,
contributions of taxes assessed against employees on wages earned, in connection
with Contractor’s performance of the Work under this Agreement, (b) taxes levied
or assessed upon Contractor’s equipment or other property or operations, and
(c) all sales taxes levied on the equipment, supplies, facilities and other
materials to be utilized as components of the Work. Contractor shall pay all
such taxes incurred in connection with the performance of the Work. Contractor
shall provide Owner with an accurate accounting of all sales and use taxes paid
on construction materials, supplies and facilities incorporated in the Work (as
opposed to those which are used or consumed in the performance of the Work, but
which are not physically incorporated into the Work to include, but not limited
to, labor, rents and royalties whether incurred by Contractor or any of its
Subcontractors).

3.9 Confidential Information. All data and information acquired by Contractor in
connection with the Work to be performed by Contractor hereunder shall be for
the sole and exclusive benefit of Owner. The provisions of this Section 3.9
shall not apply to data and information within either of the following
categories: (a) information which was in the public domain prior to receipt
thereof from Owner or which subsequently becomes part of the public domain by
publication or otherwise except by Contractor’s wrongful or negligent act;
(b) information received by Contractor from a third party which did not have a
confidentiality obligation with respect thereto; or (c) data and information
used in Contractors or Contractors suppliers and subcontractors normal course of
business.

3.10 Patent Rights, Copyrights and Title to Work. All royalties or other charges
for the use of patents or copyrights to be used in the performance of the Work
and Owner’s ownership of the Work shall be deemed to be included in the Target
Price. Title to all Work completed, all Work in the course of construction, and
all materials furnished or developed by Owner or by Contractor, irrespective of
location thereof, shall be in Owner’s name once Contractor receives payment, but
the ownership thereof by Owner shall not absolve Contractor from liability for
loss or damage to same, nor from any other duty or responsibility for the same,
as provided in this Agreement. Notwithstanding the foregoing, Contractor is not
and cannot provide title or licenses with respect to engineering or processes
provided by third parties other than Subcontractors in connection with the
Project.

3.11 Schedule.

3.11.1 Attached as Exhibit B to this Agreement is a project schedule (the
“Project Schedule”) that includes target dates for achieving the Preliminary
Reactor Test Demonstration, Mechanical Completion and Substantial Completion.

3.11.2 Subject to Sections 8 and 10 below and to any adjustments authorized
pursuant to the other provisions of this Agreement, Contractor shall diligently
perform the Work and strive to achieve the Preliminary Reactor Test
Demonstration, the Mechanical Completion and the Substantial Completion on or
before the applicable date set forth in the Project Schedule, as may be modified
through mutually approved Target Price Revisions or Change Orders through the
course of the Project.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 7 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

3.11.3 The dates for completing the Preliminary Reactor Test Demonstration, the
Mechanical Completion and the Substantial Completion shall be extended for any
period of delay caused by reasons not within the sole control of Contractor, its
suppliers or subcontractors, or Owner failing to provide timely payment or
approvals in accordance with the provisions of this Agreement when such failure
was not due to action or inaction of Contractor or its Subcontractors and
provided that Contractor provides Owner with prompt written notice of any such
delay by Owner. If the Work is delayed due to the fault of Contractor such that
Contractor does not achieve the Preliminary Reactor Test Demonstration,
Mechanical Completion or Substantial Completion on or before the applicable date
set forth in the Project Schedule, then the Project Schedule shall not be
adjusted, and Contractor shall pay Owner liquidated damages in the amount of [*]
of delay in achieving the applicable milestone up to a combined aggregate limit
of one million dollars ($1,000,000).

3.11.4 Contractor shall promptly notify Owner upon completion of each major item
or portion of the Work.

3.11.5 No rights of Owner shall be waived by permitting Contractor to work after
the time for completion has expired.

3.12 Permits, Licenses and Authorizations. Contractor shall obtain, on a timely
basis, all permits and authorizations which Contractor is required to obtain
directly in its own name in order to perform the Work, and Contractor shall
either furnish to Owner copies of all such permits and authorizations or
maintain copies of the same at the Site or at the appropriate offices of
Contractor. Contractor shall also, on a timely basis, supply all technical
documentation required in support of such permits, licenses and authorizations
as are required to be issued in Owner’s name in connection with the Work, and
Contractor shall otherwise assist Owner in securing such permits, licenses and
authorizations. If mutually agreed upon by Owner and Contractor, permits to be
obtained by Contractor may include city, county and state building permits,
electrical permits and plumbing permits. Owner shall be responsible for county,
state and federal environmental permits to operate the Project after completion
of the Work.

3.13 Clean Site. Contractor shall confine operations at the Site to areas
permitted by law, ordinances, permits and the Statement of Work. Contractor at
all times shall keep the Site free from accumulation of waste materials or
rubbish caused by its operations. Upon completion of the Work, Contractor shall
remove all waste materials and rubbish from and about the Site, as well as its
tools, construction equipment, machinery and surplus materials, and shall clean
all surfaces and shall leave the Site “broom clean” or its equivalent.

3.14 Safety. Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the Work.
Contractor shall take all reasonable precautions for the safety of, and shall
provide all reasonable protection to prevent damage, injury or loss to (a) all
personnel performing any portion of the Work and all other Persons who may be
affected thereby, (b) the Work, the Site, and all materials and equipment to be
incorporated therein, whether in storage on or off the Site, under the care,
custody or control of Contractor or any of its Subcontractors or anyone for
whose acts any of them may be liable, and (c) other property at the Site or
adjacent thereto, including soil, water, trees, shrubs, lawns, walks, pavements,
roadways, structures and utilities not designated for removal, relocation or
replacement in the course of the Work. Contractor shall give all notices
required by and comply with all applicable laws, ordinances, rules, regulations
and lawful orders of any public authority bearing on the safety of Persons or
property or their protection from damage, injury or loss. Contractor shall erect
and maintain, as required by existing conditions and progress of the Work, all
reasonable safeguards for safety and protection, including installing fences and
posting danger

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 8 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

signs and other warnings against hazards, promulgating safety regulations and
notifying owners and users of adjacent sites and utilities. Contractor shall be
solely responsible for any loss or expense incurred by Owner arising from injury
or death to Persons or damage to property in anyway incident to or in connection
with the placement, storage, spill, discharge or release on or about the Site of
Hazardous Substances brought onto or about the Site by Contractor or any of its
Subcontractors in connection with the performance of the Work or otherwise. When
the use or storage of Hazardous Substances is necessary for the performance of
the Work, Contractor shall exercise the utmost care and shall carry on such
activities under the supervision of properly qualified personnel. Contractor
shall promptly remedy all damage or loss to any property referred to in this
paragraph caused in whole or in part by Contractor, its Subcontractor or anyone
for whose acts either of them may be liable. The foregoing obligations of
Contractor are in addition to Contractor’s obligations under Section 7.5 hereof.

 

4 CERTAIN OBLIGATIONS OF OWNER

4.1 Owner’s Representative. Owner designates Karl Taft as its representative
(“Owner’s Representative”) who shall be fully authorized to act on behalf of
Owner for the purpose of giving notices, instructions and other communications
to Contractor, receiving communications from Contractor, granting approvals
required or permitted under this Agreement and otherwise representing Owner in
connection with all activities conducted pursuant to this Agreement. All
notices, instructions, approvals and other communications provided to Contractor
by Owner’s Representative shall be deemed to have been provided by Owner and all
notices, requests, approvals and other communications provided to Owner’s
Representative by Contractor shall be deemed to have been received by Owner.
Owner may designate one or more successor representatives of Owner by written
notice to Contractor from time to time. Notwithstanding the foregoing provisions
of this paragraph, Owner may, at Owner’s election, by notice in such written
designation or by subsequent written notice to Contractor from time to time,
limit the authority of Owner’s Representative to approve Changes and Extra Work
under Section 8 below. Such limitation shall not affect previously approved
Changes and shall not be effective until notice is received by Contractor.

4.2 Property Rights and Access to Site. Owner warrants that it has a valid
long-term leasehold interest in the Site and possesses the legal right to
construct Work on the Site. Owner agrees to provide Contractor full access to
the Site for purposes of performing the Work and an adequate area or areas at
such Site for Contractor’s office, warehouse, craft change rooms, shop
buildings, welding facilities, materials storage and employee parking, and all
temporary water and power necessary (including necessary standby or alternate
power in the event of a power interruption) to support all construction. Owner,
its agents and employees, shall have access to the Site to perform any and all
work on the Site which Owner may undertake either through its own work forces or
through contractors or subcontractors, independently hired by Owner, and to
inspect Contractor’s work. Owner shall use commercially reasonable efforts to
schedule such other work in a manner which will not delay Contractor’s work. If
such delay is caused by Owner, Owner agrees to extend the Preliminary Reactor
Test Demonstration, Mechanical Completion, and/or Substantial Completion Date,
as applicable, for the length of the delay and to keep Contractor whole for any
additional labor costs caused by the delay unless such delay was due to action
or inaction of Contractor or its subcontractors and provided that Contractor
provides notice immediately to Owner’s Representative when Contractor believes
such delay has occurred or is likely to occur. The provisions in this paragraph
and in Section 3.12 regarding delays in construction shall not apply to time
needed for normal inspections or for remedial work required following such
inspections.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 9 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

4.3 Pre-existing Hazardous Substances. Anything herein to the contrary
notwithstanding, responsibility for any pre-existing Hazardous Substances shall
remain with Owner. Subject to Contractor’s compliance with its duty to identify
Hazardous Substances, Owner shall indemnify and hold Contractor harmless from
and against any and all liability which may in any manner arise as a result of
exposure to Persons and property to such pre-existing Hazardous Substances
unless such liability arises from Contractor’s or its Subcontractor’s negligence
or willful misconduct. Contractor shall identify to Owner any pre-existing
Hazardous Substances immediately upon discovery. Upon discovery of any such
pre-existing Hazardous Substances, Owner shall have the right to postpone the
Work, in whole or in part, pursuant to the provisions of Section 10.5 hereof,
except that such postponement shall become effective immediately upon receipt by
Contractor of notice thereof. Owner shall have the right, at its own discretion,
to determine whether to (i) request by a Change or Extra Work that Contractor
undertake remedial action, (ii) take such remedial action itself, or (iii) take
no action.

4.4 Other Data and Materials. Owner shall supply, at its own expense and on a
timely basis, all geotechnical data required in connection with performance of
the Work, a topographic survey of the Site, access to hydrostatic test water,
and all crude oil or the products required for commissioning of the Work.

4.5 Payment. Owner shall remit payment in accordance with the terms of Section 9
contained herein.

4.6 In addition to the foregoing, Owner shall:

4.6.1 Provide all drawings, engineering, specifications (including completion of
any drawings and specifications identified by the Parties as incomplete as
provided herein, engineering assistance for Change Orders, and responses to
requests for information), and the materials and equipment listed on Exhibit D
(the “Owner-furnished Equipment”), as necessary for Contractor to perform the
Work in accordance with the Project Schedule as adjusted by any modifications to
this Agreement. Contractor shall make any request for reconciliation or
clarifications of, or for further preparation or completion of, Drawings through
a request for information delivered jointly to Owner’s Representative and to
Owner’s engineer (“RFI”). Owner shall have up to five (5) business days after
delivery of the RFI to provide Contractor with responses that do not require
preparation or revision of engineered Drawings or Specifications, and up to ten
(10) business days after delivery of the RFI to provide Contractor with
responses that require preparation or revision of engineered Drawings or
Specifications. RFI’s shall be sequentially numbered, shall identify the date
for response pursuant to the previous sentence and shall, in the event of cost
or schedule effect (other than response time to the RFI if timely made pursuant
to the preceding provisions) , be processed in accordance with Section 8 and the
other applicable provisions of this Agreement.

4.6.2 Provide the start-up, commissioning and operating personnel necessary for
initial operation, performance testing and maintenance of the Project, and
review and approval of any proposed substitutions, except as is required to be
provided by Contractor under this Agreement.

4.6.3 Provide all training of start-up, commissioning and operating personnel,
except as is required to be provided by Contractor in this Agreement;

4.6.4 Provide all start-up and operating consumables, including, but not limited
to, gas feedstocks, reagents, raw materials, lubricants, water and power, in the
quantities and of the quality reasonably specified by Contractor for the safe
and efficient operation and maintenance of the Project;

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 10 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

4.6.5 Provide all spare parts necessary for the safe and efficient start-up,
operation and maintenance of the Project, provided that if Contractor uses any
spare parts for the Work or any warranty work, Contractor will replace such
spare part at Contractor’s expense;

4.6.6 Perform its obligations, responsibilities and duties described in this
Agreement;

4.6.7 Accept and dispose of any product and associated by-products and/or waste
generated through commissioning, start-up, testing and/or operation of the
Project;

4.6.8 Provide the Owner-furnished Equipment as required to support the Project
Schedule; and

4.6.9 Provide the Site and gas fuel supply for the Project as required to
support the Project Schedule.

4.6.10 Obtain and maintain throughout the performance of the Work insurance in
accordance with Section 7.3, and all permits, qualifications and licenses
required to be taken out in the name of Owner, as the case may be, which are
necessary for the performance of the Work.

4.6.11 Obtain third party vendor support, (i) as necessary to assist in the
startup and testing of Equipment which has reached Mechanical Completion,
(ii) as needed for technical support, and (iii) as required for startup, initial
operation and performance testing of the and its associated controls.

 

5 SUBMITTALS, INSPECTIONS AND APPROVALS

5.1 Submittals.

5.1.1 Shop Drawings are drawings or diagrams specially prepared for the Work by
Contractor or a Subcontractor to illustrate some portion of the Work.

5.1.2 Product Data is information furnished by Contractor to illustrate
materials or equipment for some portion of the Work.

5.1.3 Samples are physical specimens of materials, equipment or workmanship that
establish standards by which the Work will be judged.

5.1.4 Shop Drawings, Product Data, Samples and similar submittals (collectively
“Submittals”) are not Contract Documents. The purpose of their submittal is to
demonstrate for those portions of the Work for which submittals are required by
the Contract Documents the manner and method by which Contractor proposes to
achieve the requirements of the Contract Documents.

5.1.5 Contractor shall review for compliance with the Contract Documents,
approve and submit to the Owner Submittals required by the Contract Documents
with reasonable promptness and in such sequence as to cause no delay in the Work
or in the activities of Owner or of Owner’s separate contractors.

5.1.6 By approving and submitting to Owner Submittals, Contractor represents
that Contractor has determined and verified materials, field measurements and
field construction criteria related thereto, or will do so, and has checked and
coordinated the information contained within such submittals with the
requirements of the Work and of the Contract Documents.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 11 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

5.1.7 Unless approved by Owner in writing or by e-mail, Contractor shall perform
no portion of the Work for which the Contract Documents require Submittals until
the respective Submittal has been approved by Owner.

5.2 All fabricated material may be inspected (at Owner’s discretion) at
Contractor’s facility before shipment to the Site. If an inspection is desired
by Owner, Owner shall list those items to be inspected in the Work. Owner
reserves the right to inspect all fabricated material at Contractor’s facility
or at the Site. Contractor shall notify Owner’s representative at least five
(5) working days before shipment that fabricated material is available for
inspection.

5.3 All Work performed by Contractor hereunder shall be subject to inspection,
testing and approval by Owner. Owner may, at its discretion, employ the services
of specialist inspection and testing agencies for this purpose. Unless otherwise
specified in this Agreement, or as may be agreed to by Owner in writing or by
e-mail, all Drawings will be approved by Owner, in writing, prior to
commencement of any Work based on the Drawings.

5.4 Any inspection or approval of the Work given under this Agreement by Owner
shall not relieve Contractor of its responsibility for compliance with this
Agreement, nor from its responsibility for the quality of the Work, nor from any
warranty, guarantee or liability under law, either expressed or implied, in this
Agreement.

5.5 When the Work has been completed in accordance with the Contract Documents,
Contractor shall so notify Owner in writing. Owner shall then inspect the Work
and if it is found not to be in compliance with the Contract Documents, Owner
shall so notify Contractor in writing specifying the details of such non
compliance. At Contractor’s expense, Contractor shall promptly correct all Work
noted to be in noncompliance and notify Owner once corrections have been made.
Owner shall then reinspect the Work to determine compliance with the Contract
Documents. If Owner rejects the Work or any part thereof which is reinspected,
then the procedure set forth above shall be repeated until Work not in
compliance is corrected and the Work is accepted by Owner.

 

6 WARRANTIES

6.1 Warranties. Contractor warrants and represents to Owner that:

6.1.1 Contractor and Owner each warrant that they are financially solvent, able
to pay their respective debts as they mature, and possessed of sufficient
working capital to perform and complete their respective obligations under this
Agreement;

6.1.2 Contractor is able to furnish any of the plant, tools, materials,
supplies, equipment and labor required to perform and complete its obligations
under this Agreement, and has sufficient experience and competence to do so;

6.1.3 Contractor is authorized to do business in the State of Idaho and any
other state where any part of the Work is to be performed, and is properly
licensed by all necessary governmental and public and quasi-public authorities
having jurisdiction over it, the services required by the Contract Documents,
and the Work;

6.1.4 The applicable Construction Documents, if and to the extent provided by
Contractor, are adequate for the construction of the Work, in accordance with
the provisions of this

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 12 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Agreement and all applicable laws, rules, codes and regulations affecting the
Work covered by this Agreement;

6.1.5 Contractor’s construction responsibility shall be carried out in
accordance with sound construction practice;

6.1.6 The Work shall be performed in a good and workmanlike manner and the Work
shall be free from defects in materials, equipment and workmanship provided or
performed by Contractor and if defects are found in any of the above, Contractor
will rectify as described in Section 5.5;

6.1.7 All materials and equipment incorporated in the Work shall be new, free
from liens, security interests and other claims, merchantable and free from
defects in design, materials and workmanship;

6.1.8 The Work and all materials and equipment therein shall conform to the
Construction Documents and other descriptions prepared by Contractor and
approved by Owner under this Agreement;

6.1.9 The Work shall comply with all applicable laws, rules, codes, statutes,
ordinances and regulations affecting the Work;

6.1.10 Contractor shall require from its Subcontractors the same standards of
construction practice, and the construction warranties, required of Contractor
hereunder, which warranties of said Subcontractors shall extend to and for the
benefit of and shall be enforceable by both Contractor and Owner or by either of
them individually;

6.1.11 Contractor shall secure or cause its Subcontractors to secure warranties
from third party vendors and suppliers with respect to equipment manufactured or
furnished by them, and Contractor shall provide that all manufacturer’s or other
warranties on all products furnished by Contractor shall either run directly to
Owner or shall be assignable to Owner.

6.1.12 The installation of all such products referred to in Section 6.1.11 above
shall be such as will not invalidate manufacturer and other warranties on such
products;

6.1.13 Contractor shall use its best efforts, including litigation, if
necessary, to enforce such warranties on all products furnished by Contractor;
and,

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 13 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Payment by Owner of any sums to become owing to Contractor hereunder shall not
constitute a waiver by Owner of any liability of Contractor for breach of any of
the warranties contained in this paragraph or elsewhere in this Agreement, nor
shall Contractor be exonerated from liability by reason of the fact that Owner
has approved any plans or other documents prepared by Contractor.

6.2 Enforcement of Warranties. The warranties set forth in Section 6.1 hereof
shall apply to any defect, non-conformance or failure in the Work which appears
during a period of one (1) year from the date of acceptance by Owner of the Work
for specific facilities or items of equipment (herein referred to as the
“Warranty Period”), which Warranty Period with respect to any component of the
Work replaced or repaired during said period shall be extended, as to such
component only, for a period equivalent to such applicable Warranty Period from
the date of such replacement. Owner shall notify Contractor in writing within
five (5) Days of any defect, non-conformance or failure discovered by Owner once
the warranty period has commenced. Contractor agrees promptly to remedy any such
breach, at Contractor’s sole expense by either replacing or repairing any
defective or nonconforming portion of the Work, including repair or replacement
of other property furnished by Contractor or its Subcontractors or by the
vendors of equipment damaged as a result of such deficiencies. Contractor shall
not be obligated to repair or replace any materials, operating equipment or work
which becomes defective as a result of improper operation or maintenance of
equipment or facilities by Owner or its designated operators or agents. It is
expressly understood that the warranties contained herein shall not limit or
waive Contractor’s other obligations under this Agreement.

6.3 Exclusion of Warranties. THE WARRANTIES SET FORTH IN THIS SECTION 6 ARE
EXCLUSIVE AND ARE IN LIEU OF ANY OTHER WARRANTIES BY CONTRACTOR, EXPRESS AND
IMPLIED (EXCEPT AS TO OTHERS, INCLUDING TITLE WARRANTIES, ELSEWHERE SPECIFICALLY
SET FORTH IN THIS AGREEMENT).

6.4 Third Party Warranty Protection. Contractor shall pass on all third party
warranties to Owner, and act in good faith to assist in enforcement of such
warranties if required. In no case shall Contractor be obligated to replace or
repair third party materials or equipment beyond the warranty provided by such
third parties.

 

7 INSURANCE AND INDEMNITY

7.1 Without limiting in any way the scope of any obligations or liabilities
assumed hereunder by Contractor, Contractor shall procure or cause to be
procured and maintained at its expense, for the duration of this Agreement, and
with insurance companies reasonably acceptable to Owner, the insurance policies
described below. Contractor acknowledges that the endorsements and the type of
insurance coverage and the limits thereof, are minimum limits which shall not be
reduced without the prior written consent of Owner, which consent is solely in
the discretion of Owner.

7.1.1 Workers’ Compensation and Employer’s Liability Insurance covering the
employees of Contractor for all compensation and other benefits required of
Contractor by the Worker’s Compensation or other statutory insurance laws in the
state having jurisdiction over such employees, and over the location where the
Work is being performed, including Alternate Employer. Employer’s Liability
Insurance with limits of not less than One Million Dollars ($1,000,000) per
occurrence.

7.1.2 General Liability Insurance including contractual liability and completed
operations to cover liability for bodily injury and property damage with a
combined single limit of not less than Three Million Dollars ($3,000,000) per
occurrence.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 14 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

7.1.3 Business Automobile Liability Insurance, if owned, hired or non owned
automotive equipment is used in the performance of this Agreement, to cover
liability for bodily injury and property damage with a combined single limit of
not less than One Million Dollars ($1,000,000) per occurrence.

7.1.4 Excess Liability with limits of coverage of $10,000,000 each occurrence
and $10,000,000 in the aggregate.

7.2 Special Provisions Concerning Policies Placed by Contractor.

7.2.1 All policies (except Worker’s Compensation) shall include Owner and its
affiliates as additional insured for liabilities arising out of the performance
under this Agreement and shall be primary to any other insurance of Owner. Such
insurance shall specifically provide that it applies separately to each insured
against which claim is made or suit is brought, except with respect to the
limits of the insurer’s liability. All policies, excepting Worker’s
Compensation, shall provide that all rights of subrogation against Owner and its
affiliates are waived when permitted by law. Such insurance shall be primary
over any coverage’s maintained by Owner. All policies must include thirty
(30) Days written notice of cancellation to Owner.

7.2.1.1 The policy limits specified above are minimum requirements and not
limits of liability and shall not be construed in any way as Owner’s acceptance
of responsibility for financial liabilities in excess of such limits. Contractor
shall pay all deductibles and self insured retentions, including defense costs,
applicable to the insurance, except for coverage triggered by the acts or
omissions of Owner.

7.2.1.2 Prior to commencement of the Work, Contractor shall furnish Owner with
Certificates of Insurance which document that all coverages and endorsements
required by this Section have been obtained for the Work. Contractor shall
obtain renewal certificates as and when necessary and copies thereof shall be
forwarded to Owner as soon as same are available and in any event prior to the
expiration of the policy so renewed. These certificates shall provide that the
insurer shall give thirty (30) Days written notice to Owner prior to change or
cancellation of any policy. In no event shall Owner’s acceptance of an insurance
certificate that does not comply with this paragraph constitute a waiver of any
requirement of this Section.

7.2.1.3 All insurance certificates and other routine insurance related
correspondence shall be sent to Owner by registered or certified mail, postage
prepaid, return receipt requested, or delivered in Person or by commercial
courier or sent by facsimile to:

HOKU MATERIALS, INC.

1 Hoku Way

Pocatello, Idaho 83204

Attn: Karl M. Taft III

Facsimile: 808-682-7807

7.2.2 Subcontractors. Contractor shall require all its Subcontractors to provide
statutory Workers’ Compensation insurance coverage.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 15 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

7.3 Builder’s Risk. During the term of this Contract, Owner shall maintain in
full force and, at Owner’s expense, Builders’ risk insurance on all risks of any
physical loss, including without limitation, earthquake, flood or fire, for an
amount equal to the full completed value of the facility and Owner shall be
liable for any deductible amount as required by the policy.

7.4 Indemnity. CONTRACTOR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS OWNER, ITS
LENDERS, PARENT COMPANIES AND AFFILIATES, AND THE DIRECTORS, OFFICERS,
SHAREHOLDERS, AGENTS, EMPLOYEES AND REPRESENTATIVES OF EACH OF THEM
(INDIVIDUALLY, “INDEMNITEE” AND COLLECTIVELY, THE “INDEMNITEES”) FROM AND
AGAINST ANY AND ALL THIRD-PARTY (INCLUDING, WITHOUT LIMITATION, THOSE BY
EMPLOYEES AND AGENTS OF CONTRACTOR AND/OR SUBCONTRACTORS OF CONTRACTOR) SUITS,
ACTIONS, LEGAL OR ADMINISTRATIVE PROCEEDINGS, CLAIMS, DEMANDS, COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, COURT COSTS AND ATTORNEYS’ FEES) OF ANY
NATURE FOR BODILY INJURY OR DEATH OR PHYSICAL DAMAGE TO PROPERTY OF ANY OF THE
INDEMNITEES OR THIRD PARTIES ARISING OUT OF OR IN CONNECTION WITH THE
PERFORMANCE OF THE WORK. THE INDEMNITY PROVIDED FOR IN THIS PARAGRAPH SHALL HAVE
NO APPLICATION, HOWEVER, TO ANY SUIT, ACTION, PROCEEDING, CLAIM, DEMAND, COST OR
EXPENSE WHERE SUCH INJURY, DEATH, OR DAMAGE RESULTS FROM THE NEGLIGENCE, EITHER
ACTIVE OR PASSIVE, AND/OR SOLE OR CONTRIBUTORY, OR THE WILLFUL MISCONDUCT OF
OWNER.

7.5 CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS OWNER FROM AND AGAINST
ALL CLAIMS, DEMANDS AND LIABILITIES ARISING FROM HAZARDOUS SUBSTANCES, INCLUDING
CONTROL AND REMOVAL THEREOF, CAUSED BY CONTRACTOR’S DIRECT NEGLIGENT ACT IN
PERFORMING CONTRACTOR’S OBLIGATIONS HEREUNDER.

7.6 CONTRACTOR SHALL NOT BE LIABLE TO OWNER FOR SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO LOSS OF USE.

7.7 Limitation. In any and all claims against an Owner by any party for property
and/or property damage the indemnification obligation under this Section shall
be limited to the extent of Contractor’s collectible and valid insurance. In any
and all claims for bodily injury or death the indemnification obligation under
this Section shall be limited to the extent of Contractor’s collectible and
valid insurance and all Incentive Fees paid to Contractor pursuant to this
Agreement.

 

8 CHANGES AND EXTRA WORK

8.1 Owner’s Instructions. Owner reserves the right to require Contractor to
undertake Changes or Extra Work. Contractor shall not undertake any Changes or
Extra Work without prior written instructions by Owner.

8.2 Adjustment of Compensation. If Owner requests a Change or Extra Work,
Contractor shall furnish Owner with a Change Order, or “Target Price Revision”
indicating the increase or decrease in the Target Price and any adjustment in
the Project Schedule for Owner’s approval. Contractor shall not be liable to
perform any Change or Extra Work unless the parties have mutually agreed to
either (A) a lump sum amount or (B) to perform the work on a cost plus basis as
may be necessary for the Change or

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 16 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Extra Work and any appropriate adjustment of the Project Schedule, prior to the
time the Change or Extra Work is to begin.

 

9 COMPENSATION

9.1 Contract Price. Owner shall pay to Contractor, as full and complete
compensation for performance of the Work, the amount of compensation described
in Exhibit C to this Agreement, subject to the provisions of Section 9.2 of this
Agreement.

9.2 Basis of Compensation.

9.2.1 Cost of the Work

9.2.1.1 Reimbursable costs shall be actual Cost of the Work incurred by
Contractor, less all discounts, rebates, refunds, salvages, and amounts received
from sales of surplus materials upon completion of the Work under this
Agreement. Contractor represents that all rates applied to determine the Cost of
the Work, including all labor, materials, overhead and fee rates, shall be
consistent with the then-current market rates applicable to projects of the same
general scope in the region where the Site is located.

9.2.1.2 At no time shall Owner be billed more than once for the same cost.

9.2.1.3 Contractor shall maintain all records and documentation necessary for
Owner to apply to any federal, state, or local governmental entity for rebate
payments or similar incentive programs for sales taxes, use taxes, and other
taxes, fees, levies or assessments by such governmental entities. Contractor
shall assist Owner in the preparation and submission of forms, schedules,
worksheets, and other documents required to make a claim for such payments.

9.2.2 Incentive Fees

9.2.2.1 Budget Incentive. Following Final Acceptance of the Work, if the actual
Cost of the Work plus Fee is less than or equal to the estimated Cost of the
Work plus Fee stated in Exhibit C, then Owner shall pay to Contractor a sum
equal to [*] of the difference between the estimated Cost of the Work plus Fee
and the actual Cost of the Work plus Fee, with Owner retaining the [*] balance
of the underun; provided, however that the maximum Budget Incentive shall be
[*].

9.2.2.2 Schedule Incentive. In the event the Preliminary Reactor Test
Demonstration, the Mechanical Completion or the Substantial Completion shall
occur on or before the respective dates set forth on the Project Schedule,
Contractor shall be entitled to a “Schedule Incentive” equal to [*] for each
such milestone (up to an aggregate of [*] if all milestones are achieved on
schedule). However, after the date of each such completion date, the applicable
Schedule Incentive shall be reduced by [*] per day for every day the Preliminary
Reactor Test Demonstration, the Mechanical Completion or the Substantial
Completion, as applicable, is not achieved. However, in no event shall the
Schedule Incentive be reduced below [*].

9.2.2.3 Safety Incentive. Following Final Acceptance of the Work, Owner shall
pay to Contractor a Safety Incentive based on the OSHA Recordable Incident Rate
(ORIR) for the Work performed based on the following schedule:

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 17 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

ORIR

   Safety Incentive

[*]

   [*]

[*]

   [*]

[*]

   [*]

9.3 Payment Terms

9.3.1 The Parties acknowledge and agree that they intend to pre-fund
Contractor’s estimated Cost of the Work and Fee on a monthly basis. To that end,
once each month, Contractor shall submit to Owner an application for payment
(the “Application for Payment”). The period covered by each Application for
Payment shall be one calendar month ending on the last day of the following
month or as otherwise mutually agreed to accommodate Contractor’s cost system as
it is understood that Contractor’s labor costs are accumulated such that a pay
period must end on a Sunday. Contractor will provide with each Application for
Payment a projection estimate for the anticipated costs of the Work during the
upcoming month. This projected estimate of costs plus the Contractor’s Fee on
all estimated costs, less the retainage stipulated in Section 9.3.4.2, shall
serve as the basis of Contractor’s payment for that month. Within thirty
(30) days after the end of each month during which any Work is performed,
Contractor shall provide the Owner a summary of the actual Cost of the Work
incurred during such period accompanied by the supporting documentation for such
Cost of the Work as required herein. Contractor will then prepare,
contemporaneous with the next month’s Application for Payment, a monthly
reconciliation of the reimbursable costs that compares the advance funding
received from Owner against the actual summary of the Cost of the Work for the
applicable period. Should the reconciliation show a deficiency in funding, the
then current monthly Application for Payment will include the amount necessary
to fully reimburse Contractor for any such deficiency plus any applicable Fee
deficiency. If the reconciliation shows an excess funding, the excess will be
deducted from the then current monthly Application for Payment. Invoices paid
and reconciled are not considered to be accepted by Owner and Owner shall retain
its right to audit Contractor’s Cost of the Work and Applications for Payment.

9.3.2 Reimbursements of the Cost of the Work shall not be construed as Owner’s
approval or acceptance of the Work. If Owner disputes any portion of
Contractor’s application for payment, Owner shall inform Contractor in writing
within five (5) days upon receipt of Contractor’s Application for Payment. Owner
shall remit payment of the undisputed portion of each Application for Payment
within ten (10) Days after receipt thereof. If Owner fails to notify Contractor
in writing within five (5) business days then all portions of the Application
for Payment shall be deemed accepted. The Parties shall meet within ten
(10) Days to try to resolve the disputed portion. If the Parties are unable to
resolve the disputed portion, Contractor at its sole option may stop work in
accordance with Section 10.3 contained herein. Contractor will not stop work if
(A) cumulative disputed value is less than one hundred thousand dollars
($100,000.00); or (B) Contractor has not submitted the support documentation as
required by Section 9.3.4.1 above.

9.3.3 With each Application for Payment, the Contractor shall submit partial
release of liens, payroll information documenting actual hours worked with
applicable rates, petty cash accounts, receipted invoices or invoices with check
vouchers attached and any other evidence reasonably required by the Owner to
support Contractor’s previous Applications for Payment and to demonstrate the
cash disbursements already made by the Contractor on account of the Cost of the
Work.

9.3.4 Applications for Payment shall show the Cost of the Work that Contractor
estimates that it will expend or incur through the end of the period covered by
the Application for Payment and for which the Contractor has made or intends to
make actual payment prior to the next

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 18 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Application for Payment plus the Fee on all such estimated costs, less the
retainage stipulated in Section 9.3.4.2.

9.3.4.1 No retainage on permits, fees, soil tests, construction testing,
dumpsters, and miscellaneous direct third party costs;

9.3.4.2 [*] retainage on all other Work. Owner shall release and pay Contractor
[*] of all amounts retained from the Applications for Payment within thirty
(30) days of Contractor’s achievement of Mechanical Completion, and shall
release and pay Contractor the balance of all amounts retained within thirty
(30) days of Contractor’s achievement of Substantial Completion.

9.3.5 All Cost of the Work shall be included in each month’s application for
payment. Owner shall withhold all potential Incentive Fee. Actual Incentives
earned will be calculated, and invoiced after Owner’s Final Acceptance of all
Work and all costs have come in and been invoiced. For Incentive Fee earned,
Contractor shall invoice Owner for the same following Owner’s Final Acceptance
of the Work and Owner shall pay the same within thirty (30) Days from receipt of
said invoice.

9.3.6 Owner may withhold payment for a disputed portion of an Application for
Payment, without interest, until such dispute is resolved, however all
undisputed portions are to be paid in accordance with this agreement.

9.3.7 No payment made under this Agreement shall constitute a waiver by Owner of
the performance by Contractor of any of Contractor’s obligations hereunder and
any payment withheld shall be without prejudice to any other rights and remedies
available to Owner. Partial payments on the Contract Price shall not be
considered as an acceptance of any part of the materials, equipment or work, and
Contractor shall be and remain fully and solely responsible for their protection
from loss or damage of any nature until Final Acceptance of the Work by Owner
and for the prior performance and completion of the Work under this Agreement.

9.3.8 Contractor shall promptly pay or cause to be paid each Subcontractor, upon
receipt of payment from Owner, out of the amount paid to Contractor on account
of such Subcontractor’s work, the amount to which said Subcontractor is
entitled. Contractor shall provide to Owner’s Representative lien waivers from
said Subcontractors evidencing such payment as may be requested on an audit
basis. Owner shall have no obligation to pay or to see to the payment of any
moneys to any Subcontractor except as may otherwise be required by law. Upon
Substantial Completion of all the Work under this Agreement, Contractor shall
have provided full Unconditional Lien Releases from all Subcontractors.

9.3.9 Sums due Contractor shall be adjusted by deducting any amounts paid by
Owner to prevent or remove liens, claims, debts and encumbrances which are the
responsibility of Contractor, or its Subcontractors, or to satisfy other
obligations of Contractor or its Subcontractors hereunder; provided, however,
that Owner shall provide Contractor with fifteen (15) Days’ prior notice and an
opportunity to cure such encumbrance before Owner makes any such payment to a
third party.

9.3.10 Final payment, constituting the entire unpaid balance of the Contract
Price, including Incentives, shall be paid by Owner to Contractor thirty
(30) Days after Final Invoice for all Costs and any Incentives earned, provided
that Contractor shall have furnished to Owner, in form and substance
satisfactory to Owner, (a) an affidavit executed by an officer of Contractor
stating that all bills

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 19 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

for labor and materials have been paid, (b) consent of surety (if any) to final
payment, and (c) full releases of any and all liens arising out of the Work
which have not been previously provided.

 

10 POSTPONEMENT, TERMINATION AND DEFAULT

10.1 Termination by Owner.

10.1.1 Termination for Cause: If Contractor files a voluntary petition in
bankruptcy or for reorganization or rearrangement of debts under any provision
of the bankruptcy laws, or if Contractor admits insolvency or bankruptcy or is
adjudged to be bankrupt or insolvent in involuntary proceedings, or if an
involuntary petition in bankruptcy or for reorganization or rearrangement of
debts under the bankruptcy laws is filed against Contractor and is not dismissed
within thirty (30) Days following the date of filing, or if Contractor makes a
general assignment for the benefit of its creditors, or if a receiver is
appointed on account of its insolvency, or if Contractor fails to make prompt
payment to Subcontractors, or for materials or labor, or allows a lien to be
filed for material or labor, or disregards laws, ordinances, rules, regulations
or orders of any public authority having jurisdiction, or otherwise is guilty of
a violation of the provisions of this Agreement, then Owner shall provide
Contractor written notice of the material breach and Contractor shall have
thirty (30) Days from receipt of the notice to remedy the material breach. To
the extent the material breach cannot reasonably be cured within thirty
(30) days following Contractor’s receipt of written notice, then Contractor
shall have such longer period as is reasonably required to cure the breach
provided that Contractor shall have commenced curative efforts within the thirty
(30) Day period and diligently pursues same to completion. If Contractor does
not remedy the default within reasonable time thereafter, then Owner may,
without prejudice to any right it might have at law or in equity, immediately
terminate this Agreement and take possession of the Site(s) and of all
materials, equipment, tools, construction equipment and machinery thereon other
than tools and equipment owned by Contractor and/or Subcontractors and may
complete the Work by whatever method Owner may deem expedient. In such case
Contractor shall not be entitled to receive any Incentive Fee until the Work is
completed, at which time Incentive Fees earned by Contractor prior to Owner’s
termination of this Agreement will be calculated and invoiced.

10.1.2 Termination for Convenience: In addition to the rights of termination
prescribed in Section 10.1.1 above, and those rights of termination that may
exist at law or in equity, Owner may, at any time, in its sole and absolute
discretion and with or without cause, by written notice to Contractor, instruct
Contractor to postpone, suspend, or abandon the Work, in whole or in part, or
terminate this Agreement. Such postponement, suspension, abandonment or
termination shall become effective thirty (30) calendar Days after the receipt
of such notice by Contractor, unless a different period is mutually agreed. Upon
the receipt of such notice, Contractor shall strictly comply with the
instructions set forth therein, and shall exert due diligence and best efforts
to keep any further Work-related expenditures to a minimum. In the case of
partial postponement, suspension, or abandonment unrelated to the fault of
Contractor or its Subcontractors, Owner will authorize a Change, making
appropriate adjustments to the Contract Price and Contract Time, as applicable.
In the case of a termination of this Agreement by Owner under this paragraph,
Owner and Contractor shall be released from any further liability hereunder,
subject, however, to the provisions of Sections 10.3 and 10.1.1 hereof. If Owner
terminates for convenience, Contractor will be due all Cost of the Work plus
applicable Fee incurred as of the date of Termination, plus all reasonable and
documented direct expenses related to the termination of this Agreement.

10.1.3 In the event that Contractor fails to complete performance of the Work in
accordance with the Project Schedule, and the schedule is not extended as
provided herein; Owner shall

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 20 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

have the option, in its sole judgment, to terminate the Agreement and proceed to
complete the Work pursuant to Section 10.1.1; or to require Contractor to
continue performing the Work.

10.2 Termination by Contractor. This Agreement is subject to termination by
Contractor upon written notice to Owner upon the occurrence of (a) breach of
this Agreement by Owner and (b) the failure by Owner to cure such breach within
a period of thirty (30) Days following the receipt by Owner of written notice
from Contractor setting forth in reasonable detail the nature of such breach
unless such breach is related to payment to Contractor. If such breach is for
payment the terms of Section 10.3 shall apply. To the extent the breach cannot
reasonably be cured within thirty (30) Days following Owner’s receipt of written
notice, then Owner shall have such longer period as is reasonably required to
cure the breach provided that Owner shall have commenced curative efforts within
the thirty (30) Day period and diligently pursues same to completion. Upon the
occurrence of such events (and the expiration of the applicable curative
period), Contractor may terminate this Agreement by delivery to Owner of written
notice of such termination. Payment to Contractor shall be per Section 10.1.2
above.

10.3 Failure of Owner to remit payment in accordance with this section shall
give Contractor right to immediately stop work with forty-eight (48) hour
written notice to Owner. If payment is not received within the forty-eight
(48) hour notice Contractor shall have the right to stop work. If payment is not
received Contractor shall not be liable for any damages incurred whatsoever,
including but not limited to schedule delays, by Owner. Owner shall be liable to
Contractor for all demobilization costs and remobilization costs should
Contractor later proceed with the Work.

10.4 Preservation of Rights and Liabilities. The termination of this Agreement,
for whatever reason, shall not prejudice any of the accrued rights, claims or
liabilities of either Owner or Contractor hereunder.

10.5 Postponement. Owner may postpone the Work for up to 4 months. All
reasonable, direct and documented Contractor costs associated with such
postponement (inclusive of Fee) shall be included as Cost of the Work, and an
adjustment of equal value and time extension commensurate with the postponement
period shall be made to this Agreement to allow for fair opportunity to earn the
Schedule Incentive and the Budget Incentive for the Project. Should postponement
be requested beyond 4 months, Contractor at its option may agree to extend such
suspension, or deem the Project terminated for convenience per Section 10.1.2
above.

10.6 Force Majeure. Neither Owner nor Contractor shall be required to perform
any term, condition or covenant in this Agreement so long as such performance is
delayed or prevented by Force Majeure. The term “Force Majeure” as used herein
shall mean any cause not reasonably within the control of Owner or Contractor,
as the case may be (other than inability to make monetary payments) and which by
the exercise of due diligence Owner or Contractor (as the case may be) is
unable, wholly or in part, to prevent or overcome, including without limitation,
acts of God; strikes, lockouts, or boycotts of regional or national origin not
directed solely at Contractor; nationwide material or labor shortages;
restrictions imposed by any governmental authority; and, civil riot. Owner and
Contractor shall give prompt written notice to the other, as the case may be, of
any such event or circumstance of Force Majeure, and each party shall cooperate
in good faith with the other to minimize and mitigate the impact of any such
event or occurrence and do all things commercially reasonable under the
circumstances to achieve such goal. Long term and/or unknown impacts of prior
Force Majeure events, such as Hurricanes or other events where the full and true
impacts of such events aren’t fully determinable until realized, are subject to
claim under this paragraph, in lieu of including contingency cost and time
allowances in Target Price estimates for undeterminable future impacts that may
result from previous Force Majeure events.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 21 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Reasonable adjustment to Contract Price and Mechanical Completion Date shall be
made in the event of Force Majeure events and/or impacts.

 

11 COMPLETION, ACCEPTANCE AND OCCUPANCY

11.1 Notice of Mechanical Completion. When Contractor has achieved Mechanical
Completion of the Work, or a portion thereof, it shall notify Owner, in writing,
and request acceptance by Owner of the Work.

11.2 Acceptance by Owner. As soon as reasonably practicable, and in any event
within ten (10) Days after receipt of a notice from Contractor pursuant to
Section 11.1 above, Owner shall issue written acknowledgement of the Mechanical
Completion of the Work, or a portion thereof, in writing to Contractor,
specifying any obligations under this Agreement which are Contractor’s
responsibility and have not been fulfilled. In such event, Contractor shall
promptly fulfill any unfilled obligations under this Agreement which are its
responsibility and submit a further notice to Owner pursuant to Section 11.1.
The “Mechanical Completion Date” shall occur on the date that Owner signs and
accepts Contractor’s notice of Mechanical Completion under Section 11.1.

11.3 Notice of Substantial Completion. When Contractor has achieved Substantial
Completion , it shall notify Owner in writing, and request Final Acceptance by
Owner of the Work (“Notice of Substantial Completion”).

11.4 Final Acceptance by Owner. As soon as reasonably practicable, and in any
event within ten (10) Days after receipt of the Notice of Substantial Completion
from Contractor pursuant to Section 11.3 above, Owner shall issue written
acceptance of Substantial Completion of the Work, or, if Contractor’s
obligations remain not fulfilled, written notice to Contractor of Contractor’s
obligations that have not been fulfilled. In such event, Contractor shall
promptly fulfill any unfilled obligations under this Agreement which are its
responsibility and submit a further notice to Owner pursuant to Section 11.3
above. “Final Acceptance” shall occur on the date that Owner signs and accepts
without conditions, Contractor’s Notice of Substantial Completion.

11.5 Partial Occupancy Or Use

11.5.1 Owner may occupy or use any completed or partially completed portion of
the Work, with Contractor’s approval, at any stage when such portion is
designated by separate agreement with Contractor, including, without limitation,
for purposes of completing the Preliminary Reactor Test Demonstration; provided
such occupancy or use is consented to by insurers providing property coverage
and authorized by public authorities having jurisdiction over the Work. Such
partial occupancy or use may commence whether or not the portion is mechanically
complete, provided Owner and Contractor have accepted in writing the
responsibilities assigned to each of them for payments, retainage, if any,
security, maintenance, utilities, damage to the Work and insurance, and have
agreed in writing concerning the period for correction of the Work and
commencement of warranties required by the Contract Documents.

11.5.2 Immediately prior to such partial occupancy or use, Owner and Contractor
shall jointly inspect the area to be occupied or portion of the Work to be used
in order to determine and record the condition of the Work.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 22 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

11.5.3 Partial occupancy or use of a portion or portions of the Work shall not
constitute acceptance of the Work; provided, however, that the successful
completion of the Preliminary Reactor Test Demonstration may entitle Contractor
to the applicable portion of the Schedule Incentive.

 

12 CONTROLLED SUBSTANCE ABUSE POLICY

12.1 Owner maintains a drug and alcohol free workplace. Contractor acknowledges
that it has been advised and agrees to advise all its employees, subcontractors,
agents and business invitees of any subcontractor, agent, or business invitee,
of the following safety regulations or policies concerning controlled substances
(alcohol, misuse of prescription drugs and illegal drugs):

12.1.1 It is the policy of Owner that the use, possession, sale, transfer,
purchase, or the presence in one’s system of a controlled substance on Owner’s
property is prohibited;

12.1.2 Contractor and its Subcontractors are to have in place a drug and alcohol
free workplace policy;

12.1.3 Entry onto Owner’s property constitutes consent to an inspection of the
Person (including, but not limited to, the taking of a urine sample) and
personal effects, as well as any vehicle(s) when entering or leaving Owner’s
property, and;

12.1.4 Any Person who is found in violation of the policy or who refuses to
permit an inspection may be removed and barred from Owner’s property, at the
sole discretion of Owner.

 

13 ACCIDENT REPORTS

13.1 All accidents must be reported to Owner by Contractor. In the event an
accident involving the property, equipment, or personnel of Contractor, Owner,
or any third party occurs on Owner’s property, or which arises out of, results
from or is in any way connected with the Work or any presence upon Owner’s
property or other activities pursuant to this Agreement, Contractor shall
immediately report such accident to Owner’s Representative. In addition, a
written report of such accident must be prepared by Contractor and delivered to
Owner’s Representative within 24 hours after Contractor becomes aware of each
such accident. This report should contain factual information only and should
not contain opinion, speculation, or supposition as to fault, liability, or
prevention. Contractor shall also provide Owner with a copy of each and every
report of each such accident, including statements or other investigative
material or documents which Contractor completes, or is required to submit, or
does submit, to any entity other than Owner, including without limitation, any
governmental agency or body, Contractor’s or Owner’s insurers, or others.

 

14 LIENS

14.1 Where required by Owner, the final payment shall be substantiated by
notarized lien affidavits and lien waivers evidencing that all suppliers,
subcontractors and laborers have been paid in full for Work performed and
materials furnished, up to and including the date(s) of such affidavits. Owner
may at any time audit Contractor’s status of payment to any or all
subcontractors and/or suppliers.

14.2 If Owner has remitted payment in accordance with the terms of this
Agreement, Contractor shall keep the Work free and clear of all liens.
Contractor shall promptly and satisfactorily settle all claims, including lien
claims of its Subcontractors, for labor performed and supplies or materials

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 23 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

furnished in connection with such Work. In the event Contractor fails or refuses
to promptly and satisfactorily settle all such claims, Owner shall, after so
notifying Contractor in writing, have the right to settle such claims on behalf
of and for the account of Contractor, and deduct the amount from the Contract
Price and/or any Application for Payment. Alternatively, Owner shall have the
right to hold all sums due or to become due to Contractor, without interest,
until satisfactory evidence is furnished to Owner that all such claims and liens
have been settled and released.

 

15 COMPLIANCE WITH LAWS, ENVIRONMENTAL LAWS AND REGULATIONS

15.1 Contractor will fully comply with all applicable laws and regulations
pertaining to working conditions including, but not limited to, workers’
compensation, social security, federal, state and local income tax withholding,
unemployment insurance, the Occupational Safety and Health Act, the Immigration
Reform and Control Act of 1986, the Americans with Disabilities Act, and all
applicable federal, state and local laws including without limitation those laws
affecting employment, business opportunities, and the environment, applicable at
the Site. Contractor is responsible for the timely payment of any and all
employment related taxes with respect to Work performed by Contractor or its
Subcontractors. In the event that Contractor’s employees or its Subcontractors’
employees are deemed to be Owner employees by any government authority,
Contractor shall reimburse Owner for any corresponding taxes or fees paid by
Owner.

15.2 Contractor expressly guarantees that for all tools, materials and equipment
to be furnished and used, and for all work and labor to be performed under the
terms of this Agreement and in every activity connected therewith, Contractor
shall comply fully with all applicable federal, state and local laws, statutes,
codes, ordinances, rules and regulations, and shall furnish Owner evidence of
such compliance as Owner may require at any time. If the services rendered under
this Agreement are licensed by the state in which the Work is to be performed,
Contractor must obtain and maintain the state license and must submit a copy to
Owner prior to the performance of Work covered by this Agreement.

15.3 Contractor agrees that all products furnished or Work performed shall be in
compliance with all applicable federal, state and local laws and regulations
respecting the environment, including, but not limited to, the Clean Air Act,
the Toxic Substance Control Act, the Safe Drinking Water Act, the Comprehensive
Environmental Response, Compensation and the Liability Act, the Superfund
Amendments and Reauthorization Act, the Environmental Planning and Community
Right-To-Know Act, the Oil Pollution Act of 1990, the Clean Air Act Amendments
of 1990, the Migratory Bird Treaty Act, the Endangered Species Act, and the
Resource Conservation and Recovery Act. The handling of any solid or hazardous
waste subject to the Resource Conservation and Recovery Act shall be in
compliance with EPA Regulations at Parts 260 through 265, and Parts 122 through
125 of Title 40, Code of Federal Regulations, and any other applicable
regulation under the Resource Conservation and Recovery Act. Contractor agrees
at all times in performance of the Work hereunder, to abide by all the federal,
state, and local laws listed above as said laws or regulations may be amended
from time-to-time subsequent to the Effective Date of this Agreement and all
other laws, orders, rules and regulations, prescribed by any governmental body
having jurisdiction.

 

16 CONSENT TO RIGHTS OF SECURED PARTIES

16.1 Contractor acknowledges that Owner will be financing the Project, through a
combination of debt, equity and prepayments from Owner’s customers. In
connection with any debt financing, the lenders and the collateral agent may
request Contractor to execute consents and provide a legal opinion. As such,
Contractor agrees that on or prior to the date of financial closing on Owner’s

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 24 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

senior credit agreement providing for the financing of the Project, Contractor
shall (and hereby agrees to) enter into a consent and agreement for the benefit
of the collateral agent and secured parties substantially identical to the form
of consent and agreement attached as Exhibit E hereto (the “Consent”), and
Contractor shall (and hereby agrees, and instructs its counsel, to) provide an
opinion of legal counsel substantially in the form and scope of the form of
legal opinion attached to the Consent as Exhibit A. Unless the Consent or Legal
Opinion are substantially different than Exhibit E, Contractor’s refusal to sign
the Consent or provide the Legal Opinion for any reason shall constitute a
material breach of this Agreement entitling Owner to immediately terminate the
Agreement.

 

17 GENERAL PROVISIONS

17.1 DISPUTE RESOLUTION. If any controversy or Claim arises out of or relates to
this Agreement, or breach thereof, the parties agree to the following procedure:

17.1.1 DIRECT NEGOTIATION. The Parties shall initially attempt to resolve the
dispute by direct negotiation in an amicable manner.

17.1.2 MEDIATION. If the Parties fail to reach agreement by direct negotiation
within thirty (30) days from the commencement of negotiation, the parties will
submit the dispute to non-binding mediation under the Construction Industry
Mediation Rules of the American Arbitration Association. The mediation shall be
held in the county and state where the Project is located, unless otherwise
agreed to by the parties in writing.

17.1.3 ARBITRATION. If the Parties cannot settle the dispute by non-binding
mediation within 60 days from the commencement of mediation, the dispute shall
be settled by arbitration in accordance with the Construction Industry
Arbitration Rules of the American Arbitration Association then in effect unless
the parties mutually agree otherwise. In any such arbitration proceeding, either
party may join any third party who participated in the Project who is or may be
necessary to resolution of the dispute. Such arbitration proceeding shall be
held in the county and state where the Project is located, unless otherwise
agreed to by the parties in writing.

17.1.4 DEMAND FOR ARBITRATION. Notice of the demand for arbitration shall be
filed in writing with the other Party to this Agreement and with the American
Arbitration Association within 60 days after the Parties fail to reach agreement
by non-binding mediation.

17.1.5 DISCOVERY BEFORE ARBITRATION. Prior to any arbitration hearing, discovery
shall be limited to: interrogatories; requests for production of documents;
exchange of written reports prepared by expert witnesses retained by any party
to the proceeding; depositions of such expert witnesses; and depositions of no
more than ten (10) witnesses by each party, unless otherwise agreed to by the
parties in writing. The Parties shall be entitled to take such discovery from
third parties as agreed to or as ordered or approved by the arbitrator(s).

17.1.6 JUDGMENT. Judgment upon the award rendered by the arbitrators shall be
final and may be entered in any court having lawful jurisdiction thereof.

17.1.7 PERFORMANCE PENDING RESOLUTION OF DISPUTE. Unless otherwise agreed in
writing, Contractor shall continue its services and maintain its progress during
any dispute resolution proceedings, and Owner shall continue to make payments to
Contractor in accord with this Agreement.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 25 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

17.2 Assignments; Subcontracting. For subcontracts greater than 5% of the
estimated Contract Price, Contractor shall not in any way assign, transfer or
otherwise transfer the obligations or the benefits of this Agreement, in whole
or in part, without the prior written consent of Owner which shall not be
unreasonably withheld, and any attempt by Contractor to do any of the foregoing
without Owner’s prior written consent shall be void and of no effect. If
Contractor does, with the prior written consent of Owner assign this Agreement,
in whole or in part, it shall require its assignee to be bound by the terms of
this Agreement and to assume all of the obligations and responsibilities of
Contractor. Each first-tier subcontract to which Owner consents in writing
pursuant to the provisions of this paragraph is hereby assigned by Contractor to
Owner provided that such assignment shall be effective only after termination of
this Agreement and only if Owner or another contractor appointed by Owner is
prepared to perform Contractor’s obligations under such subcontract, as the case
may be, whereupon such subcontract shall continue in full force and effect in
favor of such successor to Contractor. Any such assignment or subcontracting
shall not operate to release Contractor from any of its obligations and
liabilities hereunder unless specifically provided in Owner’s written consent.
In such cases where Owner may request a specific Subcontractor, Contractor may
request an increase in Contract Price if use of said Subcontractor causes an
increase in total cost.

17.3 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the state in which the Work is
performed, excluding its conflicts of law rules.

17.4 Amendments and Integration. This Agreement shall constitute the complete
and entire agreement between the parties hereto with respect to the subject
matter hereof. No prior or contemporaneous statement or agreement, oral or
written, shall vary or modify the written terms of this Agreement. In the event
of any conflict among the Statement of Work and any Drawings or Specifications,
Contractor shall furnish the better quality or greater quantity of work or
materials. This Agreement may be amended only by a written document signed by
both Parties, stating that it is intended to amend this Agreement.

17.5 Notices. All notices, requests, demands, replies and other communications
required or permitted to be given by either Owner or Contractor hereunder shall
be in writing and shall be deemed to have been given if delivered in Person or
by facsimile, e-mail, overnight delivery service or by first class certified
mail, with return receipt requested, postage and fees prepaid, to the address of
the intended recipient as set forth below. Notice delivered in Person shall be
acknowledged in writing at the time of receipt. Notice delivered by facsimile or
e-mail shall be acknowledged by return facsimile or e-mail within twenty-four
(24) hours, excluding Saturdays, Sundays and public holidays. All such notices,
requests, demands, replies and other communications shall be deemed to have been
received by the addressee, if by mail, five (5) Days following deposit with the
United States Postal Service, if by facsimile or e-mail, twenty-four (24) hours
following transmission and electronic confirmation of receipt; if by national
overnight delivery service, 12:00 noon the Day following deposit with such
service under a request for 10:00 a.m. delivery; or if by personal delivery,
upon such delivery. All such notices, requests, demands, replies and other
communications shall be sent to the following addresses:

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 26 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

To Owner:

HOKU MATERIALS, INC.

1 Hoku Way

Pocatello, Idaho 83204

Attn: Karl M. Taft III

Phone: 808-682-7800

Facsimile: 808-682-7807

E-mail: [*]

With a copy to:

HOKU SCIENTIFIC, INC.

1075 Opakapaka Street

Kapolei, Hawaii 96707

Attn: Dustin Shindo

Phone: 808-682-7800

Facsimile: 808-682-7807

E-mail: [*]

To Contractor:

JH Kelly LLC

821 3rd Avenue,

Longview, WA 98632

Attention: Mason Evans, President

Phone: 360-423-5510

Fax: 360-423-9170

E-mail: [*]

With a copy to:

JH Kelly LLC

2311 East First Street

Vancouver, WA 98661

Attention: Mark Fleischauer

Phone: [*]

Facsimile: [*]

E-mail: [*]

The foregoing addresses may be changed by either party by giving notice to the
other as provided above.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 27 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

17.6 Rights and Remedies. The failure of either party to exercise any right
under this Agreement shall not, unless otherwise provided or agreed in writing,
be deemed a wavier thereof. No waiver by either party of any provision hereof
shall be deemed a waiver of any future compliance therewith, and such provision
shall remain in full force and effect.

17.7 Relation of the Parties. In connection with the provision of the Work,
Contractor shall operate as and shall have the status of an independent
contractor. Nothing in this Agreement shall be construed as establishing or
creating the relationship of principal and agent, partners, or joint venturers
between Owner and Contractor, or the employees, agents and representatives of
Contractor.

17.8 Severability. In the event that any clause or provision in this Agreement
shall, for any reason, be deemed illegal, invalid or unenforceable, the
remaining provisions and clauses shall not be affected, impaired or invalidated
and shall remain in full force and effect. In lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

17.9 Headings. The headings contained in this Agreement are for ease of
reference only and shall not limit or otherwise affect the meaning hereof.

17.10 Time. All time limits provided for herein are of the essence of this
Agreement.

17.10.1 See Sections 10.1.1 and 10.1.3 for Contractor default.

17.10.2 A verbal or written notification by Contractor for potential extension
of time shall be made by Contractor to Owner, not more than thirty (30) Days
after the commencement of the delay; otherwise the right to request an extension
shall be waived. In the case of a continuing delay only one claim is necessary.
Contractor shall then within 30 additional Days or as soon as reasonably
possible thereafter provide a written estimate of the probable effect of such
delay on the progress of the Work.

17.11 Approvals. Each party represents and warrants to the other that its Board
of Directors has adopted resolutions and taken all requisite action required to
approve this Agreement and authorize its execution.

17.12 Survival. Except as otherwise provided herein, warranties, covenants and
obligations under this Agreement (including, without limitation, those set forth
in Section 3.9 and in Sections 7.4 through 7.7), shall survive the termination
or cancellation of this Agreement for services provided prior to termination or
cancellation, regardless of the reason for such termination or cancellation, and
shall continue in full force and effect.

17.13 Contractor Bonds. Contractor shall not be obligated to provide any bonds,
including payment and performance, to perform this Work.

[Signature page follows.]

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 28 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the respective dates set forth below
each of their signatures, to be effective, however, as of the date first written
above.

 

HOKU MATERIALS, INC.     JH KELLY LLC By:   /s/ Dustin M. Shindo     By:   /s/
Mason M Evans Name:   Dustin M. Shindo     Name:   Mason M Evans Title:   Chief
Executive Officer     Title:   President

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 29 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

EXHIBIT A

STATEMENT OF WORK

This Statement of Work further defines the Work to be performed by Contractor
pursuant to the Cost Plus Incentive Construction Contract dated as of August 8,
2007, between HOKU MATERIALS, INC. and JH KELLY LLC (the “Agreement”).
Capitalized terms not otherwise defined herein are defined in the Agreement.

Contractor shall provide the construction services as a general contractor to
complete the Project on the Site (as more fully described on Appendix 1 to this
Statement of Work), which shall be based on the description below, the Drawings
attached hereto as Appendix 2, the technical specifications attached hereto as
Appendix 3 and such additional plans, drawings and diagrams and technical
specifications as shall be provided from time to time by Owner and its
contractors.

Project Objective:

Produce a minimum of 2,000 metric tons (MT) annually of solar grade purity
polycrystalline silicon for sale to the solar cell industry.

General Process Description:

Polysilicon is produced by a batch process where trichlorosilane (TCS) gas and
hydrogen are combined in a number of reactors at approximately 2,000° F and the
solid silicon released from the reaction is deposited onto a silicon filament
inside the reactor.

Production of polysilicon can be separated into several processing functions as
follows:

Feed Preparation and Purification:

[*]

Polysilicon Production:

[*]

[*]

Polysilicon Product Handling:

[*]

Polysilicon Support Areas:

[*]

In furtherance of the foregoing, Contractor shall act as general contractor to
perform or facilitate the light and industrial construction and project controls
to complete the Project. Construction will be direct or subcontractor based and
includes in part the following disciplines:

 

  •  

Earthwork, Excavation and Grading

  •  

Concrete Foundations, Paving and Structures

  •  

Structural Erections

  •  

Equipment Erection

  •  

Pipe Fabrication and Erection

  •  

Electrical and Instrumentation

  •  

Painting

  •  

Insulation

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 30 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

  •  

Site security

Contractor acknowledges that this is a Greenfield Project and that Contractor
has taken into consideration the additional costs incidental to a Greenfield
Project in its Target Price such as site preparation, fencing, road access and
securing necessary utilities, among others.

Attachments to Exhibit A

Appendix 1 – Description of Site

Appendix 2 – Technical Specifications

Appendix 3 – Drawings

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 31 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Appendix 1

Description of Site

The following Drawings are attached to this Appendix 1 pursuant to the Cost Plus
Incentive Construction Contract dated as of August 8, 2007, between HOKU
MATERIALS, INC. and JH KELLY LLC (the “Agreement”). Capitalized terms not
otherwise defined herein are defined in the Agreement.

Preliminary Plot Plans:

[*]

[*]

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 32 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 33 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 34 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Appendix 2

Technical Specifications

The following technical specifications are provided pursuant to the Cost Plus
Incentive Construction Contract dated as of August 8, 2007, between HOKU
MATERIALS, INC. and JH KELLY LLC (the “Agreement”). Capitalized terms not
otherwise defined herein are defined in the Agreement.

TCS Production Method: [*]

Polysilicon Purity Specifications:

 

Type

 

Bulk elements

 

Value

 

Unit

Acceptors

  [*]   [*]   [*]              

Donors

  [*]   [*]   [*]              

[*]

  [*]   [*]   [*]              

[*]

  [*]   [*]   [*]              

[*]

  [*]   [*]   [*]              

 

  •  

[*]    [*]

  •  

[*]    [*] [*]

  •  

[*]                [*]

  •  

[*]                [*]

  •  

[*]                [*]

  •  

[*]                        [*]

  •  

[*]                        [*]

  •  

[*]                [*]

  •  

[*]                [*]

More detailed technical specifications within the scope set forth in the
Statement of Work and the Drawings will be released upon completion of the
engineering design for the Project.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 35 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Appendix 3

Drawings

The following Drawings are attached to this Appendix 3 pursuant to the Cost Plus
Incentive Construction Contract dated as of August 8, 2007, between HOKU
MATERIALS, INC. and JH KELLY LLC (the “Agreement”). Capitalized terms not
otherwise defined herein are defined in the Agreement.

Preliminary Block Flow Diagrams:

[*]

[*]

[*]

Preliminary Process Flow Diagrams:

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 36 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 37 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 38 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 39 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 40 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 41 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 42 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 43 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 44 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 45 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 46 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 47 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 48 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 49 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 50 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 51 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

EXHIBIT B

PROJECT SCHEDULE

The following Project Schedule is attached as Exhibit B to the Cost Plus
Incentive Construction Contract dated as of August 8, 2007, between HOKU
MATERIALS, INC. and JH KELLY LLC (the “Agreement”). Capitalized terms not
otherwise defined herein are defined in the Agreement.

The “Preliminary Reactor Test Demonstration” is scheduled for completion on or
before October 31, 2008.

The “Mechanical Completion” is scheduled to be accomplished on or before
January 31, 2009.

“Substantial Completion” is scheduled to be accomplished on or before May 31,
2009.

It is understood by Owner and Contractor that the Project Schedule outlined
above is a target. In no event, however, does Contractor represent or warrant to
Owner that the Project Schedule will be achieved, and subject to Owner’s
remedies pursuant to the Agreement for Contractor’s failure to perform,
Contractor shall be paid for the Cost of the Work pursuant to the Agreement
regardless of the actual completion schedule.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 52 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

EXHIBIT C

COST OF THE WORK

This Exhibit C further defines the Cost of the Work pursuant to the Cost Plus
Incentive Construction Contract dated as of August 8, 2007, between HOKU
MATERIALS, INC. and JH KELLY LLC (the “Agreement”). Capitalized terms not
otherwise defined herein are defined in the Agreement.

A. Cost of the Work. The Cost of the Work shall be limited to costs reasonably
incurred by the Contractor in the proper performance of the Work (as further
described below, the “Cost of the Work”), which shall exclude any components
supplied by Owner or others. Contractor equipment, labor and supervision shall
in be billed in accordance with Contractor’s then current rate schedules (the
version effective as of the execution date of this Agreement is attached hereto
as Appendix 1 to this Exhibit C). All remaining costs shall be at rates
comparable to the standard paid at the place of the Project. Contractor is
directed to employ a forty (40) hour work week and not utilize overtime or
premium time rates or incur material or equipment expediting costs, unless the
Owner has approved the use of such overtime or premium time or expediting costs
in advance. In addition, Contractor shall keep Owner regularly apprised of crew
sizes and shall provide written monthly reports documenting actual versus
estimated man-hours expended in the course of the Work. The Cost of the Work
shall include only the items set forth in this Section, as follows:

 

1. Wages of construction workers directly employed by the Contractor to perform
the construction of the Work at the site or in Contractor’s fabrication
facilities.

 

2. Wages of construction workers directly employed by the Contractor to perform
the construction of the Work at locations other than the Site, provided that the
nature and scope of such off-Site Work is approved in writing in advance by
Owner.

 

3. Wages or salaries of the Contractor’s supervisory and administrative
personnel wherever located or engaged, but only for that portion of their time
required for and directly related to the performance of the Work.

 

4. Costs paid or incurred by the Contractor for employee-related insurance,
contributions, assessments, travel, subsistence and benefits required by law or
collective bargaining agreements and, for personnel not covered by such
agreements, customary benefits such as employee-related insurance,
contributions, assessments, sick leave, medical and health benefits, holidays,
vacations and pensions, provided such costs are based on wages and salaries
included in the Cost of the Work under Paragraphs 1 2, and 3 above.

 

5. Actual payments made by the Contractor to Subcontractors in accordance with
the requirements of the applicable subcontracts and supply contracts.

 

6. Costs, including transportation and installation, of materials and equipment
incorporated or to be incorporated in the completed Project. Costs, including
transportation, installation, maintenance, dismantling and removal, of
materials, supplies, temporary facilities, machinery, equipment and hand tools
not customarily owned by the construction workers which are provided by the
Contractor at the site and fully consumed in the performance of the Work; and
cost less salvage value on such items if not fully consumed, whether sold to
others or retained by the Contractor. Cost for items previously used by the
Contractor shall be fair market value.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 53 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

7. Rental costs of machinery and equipment used in the performance of the Work;
provided that in no event shall such rental costs paid for particular items of
machinery or equipment exceed the market rate purchase price of such items.

 

8. Costs of installing equipment and components furnished by the Owner
(“Owner-Furnished Components”).

 

9. Costs of removal and disposal of debris from the Project site.

 

10. Premiums for insurance, to the extent of the portion directly attributable
to this Agreement.

 

11. Costs of permits, fees, tests and inspections paid by the Contractor.

 

12. Costs relating to any general conditions and overhead reasonably allocable
to the Work and not to any other project. These costs include items such as
utilities, telecommunications, water coolers, portable toilets, Site security,
etc.

 

13. Cost of the building permit, if obtained by the Contractor; provided, that
this cost shall not be subject to Contractor’s Fee.

 

14. Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.

A Costs Not to be Reimbursed. The Cost of the Work shall, except to the extent
reasonably allocable to the Work or the Project, exclude the following:

 

1. Wages, salaries and other compensation of the Contractor’s and
Subcontractors’ personnel for their time not required for the performance of the
Work.

 

2. Expenses of the Contractor’s principal office and other offices.

IV. Target Price:

Estimated Cost of the Work:

 

Sitework/Earthwork:

     [*]

Concrete, Grout, Masonry/Building, Structural Steel:

     [*]

Process Equipment & Piping:

     [*]

Electrical and Instrumentation:

     [*]

Miscellaneous (Paint, Insulation, etc.):

     [*]

Rental Equipment:

     [*]

Home Office/Field Staff/Indirects:

     [*]

Other (State & Local Tax):

     [*]

Fee ([*] of Cost of the Work):

     [*]

Schedule Incentive Fee:

     [*]

Safety Incentive Fee:

     [*]

Total Estimated Target Price:

   $ 120,000,000

 

Budget Incentive Fee:

([*] of difference between actual Cost of the Work and Total Estimated Target
Price if actual Cost of the Work is less than

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 54 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

 

Total Estimated Target Price, pursuant to Section 9.2.2.1 of the Agreement)

It is understood by Owner and Contractor that the Total Estimated Target Price
and the Schedule Incentive Fee outlined above are only intended to provide an
incentive for Contractor to put forth extra efforts to minimize costs and meet
the Project Schedule. In no event, however, does Contractor represent or warrant
to Owner that the Total Estimated Target Price or the Project Schedule will be
achieved, and Contractor shall be paid for the Work pursuant to the Agreement
regardless of the actual Cost of the Work or the actual schedule.

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 55 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

APPENDIX 1 TO EXHIBIT C

CONTRACTOR’S RATE SHEET

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 56 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

JH KELLY, LLC

Hoku Scientific, Inc. Longview, WA Craft Cost Rate:

Date Issued              8/7/07 klw                         

 

        CLASSIFICATION   

STRAIGHT    

TIME    

  TIME &    
A HALF       DOUBLE    
TIME    

PIPEFITTERS LOCAL #26 LV ZONE 5,6,7

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 06-01-07 TO 12-31-07

      

MILLWRIGHTS LOCAL #1707 LONGVIEW, WA

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN B

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

SUPERINTENDENT

   [*]   [*]   [*]

EFFECTIVE 06-01-07 TO 12-31-07

      

CARPENTERS LOCAL #1707 LONGVIEW, WA

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN B

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 06-01-07 TO 12-31-07

      

BOILERMAKERS LOCAL #502 TACOMA, WA

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

ASSISTANT FOREMAN

   [*]   [*]   [*]

FOREMAN

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 10-01-06-TO 09-30-07

      

OPERATING ENGINEERS LOCAL #701 ZONE

      

APPRENTICE 80%

     [*]   [*]   [*]

JOURNEYMAN

  GROUP 2    [*]   [*]   [*]

FOREMAN

  GROUP 2    [*]   [*]   [*]

JOURNEYMAN

  GROUP 4    [*]   [*]   [*]

FOREMAN

  GROUP 4    [*]   [*]   [*]

EFFECTIVE 01-01-07 TO 12-31-07

      

LABORERS LOCAL #791 LONGVIEW, WA

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 06-01-07 TO 12-31-07

      

IRONWORKERS LOCAL #29 PORTLAND, OR

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 06-01-07 TO 12-31-07

      

CEMENT MASONS LOCAL #528 SEATTLE, WA

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 06-01-07 TO 12-31-07

      

ELECTRICIANS LOCAL #970 LONGVIEW, WA

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 06-01-07 TO 12-31-07

      

 

NOTES

1. RATES INCLUDE SMALL TOOLS PER AGREEMENT

2. MARK-UP FOR MATERIALS, SUBS, AND THIRD PARTY RENTALS PER CONTRACT

3. TRAVEL PER COLLECTIVE BARGAINING AGREEMENT

4. PREMIUM PAY MAY BE REQUIRED BASED ON CRAFT AVAILABILITY

 

Page 57 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[*]

 

Page 58 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

JH KELLY, LLC

Hoku Scientific, Inc. Pocatello, ID Craft Cost Rate:

Date Issued          8/7/07 klw                     

 

        CLASSIFICATION   

STRAIGHT    

TIME    

  TIME &    
A HALF       DOUBLE    
TIME    

PIPEFITTERS LOCAL #648 POCATELLO, IDAHO

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 7-01-07 TO 12-31-07

      

MILLWRIGHTS LOCAL #808 IDAHO FALLS, IDAHO

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN B

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 07-01-07 TO 12-31-07

      

CARPENTERS LOCAL #808 IDAHO FALLS, IDAHO

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN B

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 07-01-07 TO 12-31-07

      

BOILERMAKERS LOCAL #182 SALT LAKE CITY, UTAH

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

ASST. FOREMAN

   [*]   [*]   [*]

FOREMAN

   [*]   [*]   [*]

EFFECTIVE 10-01-06-TO 09-30-07

      

OPERATING ENGINEERS LOCAL #370 POCATELLO, IDAHO

      

APPRENTICE 80%

     [*]   [*]   [*]

JOURNEYMAN

 

GROUP 2

   [*]   [*]   [*]

FOREMAN

 

GROUP 2

   [*]   [*]   [*]

JOURNEYMAN

 

GROUP 3

   [*]   [*]   [*]

FOREMAN

 

GROUP 3

   [*]   [*]   [*]

JOURNEYMAN

 

GROUP 4

   [*]   [*]   [*]

FOREMAN

 

GROUP 4

   [*]   [*]   [*]

JOURNEYMAN

 

GROUP 5

   [*]   [*]   [*]

FOREMAN

 

GROUP 5

   [*]   [*]   [*]

JOURNEYMAN

 

GROUP 6

   [*]   [*]   [*]

FOREMAN

 

GROUP 6

   [*]   [*]   [*]

EFFECTIVE 01-01-05 TO 12-31-07

      

LABORERS LOCAL #155 IDAHO FALLS, IDAHO

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

 

GROUP 2

   [*]   [*]   [*]

FOREMAN

 

GROUP 2

   [*]   [*]   [*]

JOURNEYMAN

 

GROUP 3

   [*]   [*]   [*]

FOREMAN

 

GROUP 3

   [*]   [*]   [*]

JOURNEYMAN

 

GROUP 4

   [*]   [*]   [*]

FOREMAN

 

GROUP 4

   [*]   [*]   [*]

JOURNEYMAN

 

GROUP 5

   [*]   [*]   [*]

FOREMAN

 

GROUP 5

   [*]   [*]   [*]

JOURNEYMAN

 

GROUP 6

   [*]   [*]   [*]

FOREMAN

 

GROUP 6

   [*]   [*]   [*]

EFFECTIVE 01-01-07 TO 12-31-07

      

IRONWORKERS LOCAL #732 POCATELLO, IDAHO

      

APPRENTICE 80%

   [*]   [*]   [*]

JOURNEYMAN

   [*]   [*]   [*]

FOREMAN

   [*]   [*]   [*]

GENERAL FOREMAN

   [*]   [*]   [*]

EFFECTIVE 06-01-07 TO 12-31-07

      

 

NOTES

1. RATES INCLUDE SMALL TOOLS PER AGREEMENT

2. MARK-UP FOR MATERIALS, SUBS, AND THIRD PARTY RENTALS PER CONTRACT

3. TRAVEL PER COLLECTIVE BARGAINING AGREEMENT

4. PREMIUM PAY MAY BE REQUIRED BASED ON CRAFT AVAILABILITY

 

Page 59 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

REIMBURSABLE MATERIALS & SUPPLIES

FOR: JH KELLY, LLC    PAGE 1 OF 1

--------------------------------------------------------------------------------

Please note: Items designated as “Materials & Supplies” are billable as
materials with 8% mark-up, or per Contract.

 

DESCRIPTION

         

Abrasives and Abrasive Wheels

   Electric Light Bulbs (permanent    Paint and Paint Remover

Acetylene

   installation)    Paint Brushes

Acid Suites

   Electrical Tape    Paper – Sand, Emery, Building,

Acids – Battery, Soldering &

   Electric Wiring    etc.

Picking

   Electrodes – Welding    Paste – Solder

Additives

   Emery Cloth    Patterns – Pipe Layout

Adhesives

   Faucets    Permatex

Alcohol

   Film – Photographic    Pipe Compound

Anti-Freeze

   Filters – All Types (Element)    Plywood

Arbors – Holesaw, Grinders

   Flares – Railroad    Polyethylene & Visqueen

Argon

   Flints – Welding Lighters    Preservatives – Rust

Barrels – Water, Trash, etc.

   Fluids – Washing, Clearing    Prest-o-lite

Blades – Circ. Saw, Band Saw,

   Flux – Brazing, Solder    Primers – Paint, etc.

Hacksaw, Diamond, etc.

   Friction Tape    Protective Coating – Pipe

Blankets – Asbestos

   Fuses – Electric    Pulling Lube

Blocking – (for stacking materials)

   Gas Masks and Cartridges    Rags

Bolts and Nuts

   Gases – Industrial (all types)    Respirators – Disposable,

Brazing – Rod or Wire

   Gasket Material (all types)    Cartridge, Pouch

Brushes – Making, Acid

   Glue    Rods – Welding, Brazing, Pencil

Cable – Wire Rope (if not used in

   Grease    Rope – All Kinds

JHK Equipment)

   Grinding Compound    Runways – Wood

Canvas

   Grinding Wheels    Rust Preservatives

Carbide

   Hand Lines    Sand Blast Sand

Carbon Tetrachloride

   Hardware Cloth    Sand Paper

Caulking Compound

   Hasps    Saw – Blades

Clamps – Cable, Hose

   Heliarc – Parts    Scaffold – Materials (wood, metal,

Clean Room Garments

   Hole Saw – Blades    etc.)

Cleaning Compound

   Horses – Wood    Scaffold – Systems (Owned or 3rd

Clips – Cable, Wire Rope

   Hose – Air Steam    Party Rental)

Cloth – Emery, Straining, Wiping

   Ice    Solder

Compound – Brazing, Grinding,

   Insecticides    Solvents

Sweeping

   Iron – Banding    Splicing Kits

Connectors – Hose, Welding

   Jute    Star Drills

Cable Replacement

   Kerosene    Steel Wool

Cooler – Water (Ice Type for

   Lead    Stencils – Number, Letters

Field)

   Locks    Stress Relieving Supplies

Cribbing

   Lubrication    Sweeping Compound

Cutting Wheels – Abrasive, Steel

   Lugs – Solder    Taps – Bolts, Pipe

Dies – Pipe, Bolt (replacement)

   Lumber – All Kinds    Thinners – Paint, etc.

Discs – Cutting

   Masks – Dust Gas    Thread Dope

Disinfectants

   Nails    Timbers

Demolition Points – Moil

   Nitrogen    Tips – Cutting Welding

Dope – Pipe

   Nomex & Cleaning    Twine

Dope Pot

   Nuts and Bolts    Waste – Wiping

Drill Bits – All Types (Star & Twist)

   Oakum    Wedges – Wood, Steel

Drop Cloths

   Oil – All Types    Welding Rod

Dry Ice

   Oxygen    Wheels – Cutting, Grinding

Dunnage

   Padlocks    Wire – Electrical, Tie, etc.

Dynamite

   Pails   

Note:

1. Listing is intended to be representative and may not include all items
required to effect each specific craft or the project.

 

Page 60 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

REIMBURSABLE MATERIALS & SUPPLIES

FOR: JH KELLY, LLC    PAGE 1 OF 2

--------------------------------------------------------------------------------

Please note: Items designated as “Small Tools & Supplies” are included in our
labor mark-up.

 

DESCRIPTION

         

Acetylene Torches

   Chasers – Thread, Pipe    Furnace – Plumbers

Air Conditioner – Office

   Chipper – Air    Gang Box

Air Horns

   Chisels – Caulking, Cold    Gauges – Drill, Wire, Thread, etc.

Aprons

   Chokers, Wire Rope    Glass – Goggles, Welding Hood

Auger – Hand

   Clamps – “C”    Gloves – Rubber, Welding, Cloth,

Auger – Power

   Clay Spade – Air    etc.

Axes

   Clay Spade – Hank    Goggles

Badges – Identification

   Coats – Rain, Welding    Grinders – Air

Banding Machine

   Coffee    Grinders – Bench (Electric)

Bands – Safety Hat, Sweat

   Combination Sets    Grinders – Elec. Lag. Side/End

Bars – Pinch, Crow, Wrecking

   Come-A-Long – 1 1/2 Ton & Up    Grinders – Pencil

Batteries – Dry Cell, Flashlight

   Concrete Vibrator – Air, Electric    Hacksaw – Frames

Belt – Pipe Sling

   Cords – Extension    Hammers – Electric

Benders – Hand

   Crayon – Marking    Hammers – Hand

Bibs – Welding

   Crescent Wrenches    Hand Saws

Binders – Load

   Cutter Jaws and Wheels    Handles – Hand Tool

Bits – Expansion, Gimlet

   Cutters – Bolt, Gasket, Wire, Pipe    Handles – Ratchet

Blocks – Snatch, Tackle (under 25

   Cutting Outfits – Complete    Hard Hats and Liners

ton)

   Dial Indicators    Hatchets

Bolt Cutter

   Die Holders, Stocks    Hats – Safety, Rain, Liners, Bands

Bolt Cutter Jaws

   Diggers – Hold (Hand)    Hilti Guns, (all types)

Boots – Rubber

   Dippers – Water    Holders – Electrode

Boroscope

   Dispensers – Field, Salt Tablet,    Hoods – Sandblasting, Welders

Box Wrenches

   etc.    Hose – Garden

Boxes – Small Tools (Wood or

   Dollies – Pipe    Hose – Welding Tail

Steel)

   Drift Pins    Impact Wrenches –1/2” Drive and

Braces – Hand Drill

   Drills – Air Operated    under

Brake Fluid

   Drills – Electric up to & incl. 1/2”    Impact Wrenches - 5/8” Drive and

Brass Tags – Tool Check

   Drills – Hand Operated    over

Brooms

   Drinking Cups    Iron – Caulking, Soldering

Buckets – Water

   Drop Lights    Jacks – 10 Ton or Less (no porto-

Bulbs – Flashlight

   Drums – Oil, Kerosene, Gasoline    power)

Cable – (Electrical Cord – not

   Edges – Straight (Beveled Edge)    Jaws – Pipe Cutter, Wrench, etc.

welding)

   Edges – Straights, Wood    Keel – Lumber Crayon

Cable – Welding

   Electric Light Bulbs (construction,    Knives – Putty, roofing, etc.

Calipers – Pipe

   temporary)    Ladders – Aluminum

Candles – Plumbers

   Electrode – Holder    Ladders – Wood

Cans – Oil, Gasoline, Water

   Extension Cords    Ladles – Melting, Lead Pouring

Cant Hook

   Extinguishers – Fire (incl. refills)    Lamps – Electric, Kerosene

Caps – Torch

   Extractors    Lenses – Goggles, Welding Hood

Carts – Warehouse

   Files – All Hand    Letters – Steel Stamping

Center Punch

   Fire Extinguishers (incl. refills)    Levels - Metal

Chain

   First Aid Kits and Supplies    Levels – Wood

Chain Hoist – 1 Ton and Under

   Flaring Tools – Tubing    Lighters – Friction

w/8’ Lift

   Flashlights    Line – Chalk, Mason

Chain Hoist – Over 1 Ton

   Frames – Hacksaw    Load Binders

Chalk – Marking, Line

   Funnels   

 

Page 61 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

REIMBURSABLE MATERIALS & SUPPLIES

FOR: JH KELLY, LLC    PAGE 2 OF 2

--------------------------------------------------------------------------------

 

Lubrictors (Airline, as part of

   Rivet Hammers – Air    Squares – Steel

equipment)

   Rods – Line and Level    Stamps – Steel, Stencil, etc.

Mauls

   Rollers – Wood, Pipe    Steel Tapes – Measuring

Measuring Cans

   Rules – Field Craftsman    Stocks 0 (with initial set of dies)

Measuring Tapes

   Runners – Lead Joint    Straight Edges – Metal

Mops

   Safety Equip-Stretchers, Goggles,    Straight Edges – Wood

Nibblers – Electric

   Hard Hats    Supplies – First Aid, Washroom

Oil Cans

   Saw – Chain    Tail Hose 0 Oxygen, Acetylene

Ovens – Lg. Rod

   Saws – Skil 8” Blade, Saber,    Tapes – Friction, Fish, Measuring

Ovens – Sm. Rod

   Coping    Tar Kettles – Kerosene Fired

Pencils – Carpenters & Lbr.

   Screwdrivers    Themometers

Marking

   Shackles    Tip Cleaners – Oxygen, Acetylene

Pick Axe

   Shears – Hand    Torches – Toledo

Pins – Drift, etc.

   Shears – Heavy Duty Elec.    Trucks – Hand, Oxygen, Acet.,

Pliers – All Types

   Shield – Face    Warehouse

Plum Bobs

   Shovels – Hand    Tube Benders – Hand

Plumbers Friend

   Sledges – All Sizes    Tubing Cutters

Pots – Lead Melting

   Sleeves – Welder    Vacuum Cleaners – High

Pumps – Hand

   Slings – All Kinds    Efficiency

Raincoats and Hats

   Snips – Tin    Vacuum Cleaners – Industrial

Rakes

   Soap    Vests – Welding

Rasps – All Types

   Soapstone    Vises – Bench, Pipe

Ratchets

   Sockets – Wrenches (up to & incl.    Wagon Drill Steel

Reamers – All Types

   3/4” drive)    Welding Screens

Reels – Cable

   Soldering – Irons    Wheelbarrows

Regulators – Oxygen, Acetylene

   Spades – Hand    Wrecking Bars

Respirators – Air Hood

   Spud Wrenches    Wrenches – Hand (all types)

Note:

1. Listing is intended to be representative and may not include all items
required to effect each specific craft or the project.

 

Page 62 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

STANDARD SMALL TOOLS LIST / 3RD PARTY EQUIPMENT

FOR: JH KELLY, LLC    PAGE 1 OF 1

--------------------------------------------------------------------------------

 

DESCRIPTION

  

REIMBURSABLE
SMALL TOOLS

Barricades – Flasher Type

   3rd Party Rental

Bits – Diamond Core

   3rd Party Rental

Blowers – Air, Large

   3rd Party Rental

Conduit Bender, Large

   3rd Party Rental

Fans – Electric (above 24”)

   3rd Party Rental

Hose – Pump, Suction & Discharge Water (above 2”)

   3rd Party Rental

Hot Tap Machine, Large

   3rd Party Rental

Lights – Flood, Large

   3rd Party Rental

Pumps – Electric, Gasoline Air (above 2”)

   3rd Party Rental

Radio – Walkie Talkie (special tank entering)

   3rd Party Rental

Salamanders

   3rd Party Rental

Sand Blast Nozzles

   3rd Party Rental

Tampers – Air

   3rd Party Rental

Tampers – Gasoline

   3rd Party Rental

Vibrators – Compaction

   3rd Party Rental

Diesel Fuel

   3rd Party Rental Category

Fuel – Gasoline, Kerosene, Butane, Diesel

   3rd Party Rental Category

Gasoline

   3rd Party Rental Category

LP Gas

   3rd Party Rental Category

Note:

1. Listing is intended to be representative and may not include all items
required to effect each specific craft or the project.



 

Page 63 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

EXHIBIT D

OWNER-FURNISHED EQUIPMENT

This Exhibit D describes the Owner-furnished Equipment to be provided by Owner
pursuant to the Cost Plus Incentive Construction Contract dated as of August 8,
2007, between HOKU MATERIALS, INC. and JH KELLY LLC (the “Agreement”).
Capitalized terms not otherwise defined herein are defined in the Agreement.

[*]

]

 

Page 64 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Exhibit E

Consent and Agreement

[Attached]

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 65 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

CONSENT AND AGREEMENT

This CONSENT AND AGREEMENT, dated as of [            ], 2007 (as amended,
restated, supplemented or otherwise modified from time to time, this “Consent”),
is entered into by and among [            ], a [            ] (together with its
successors and assigns, the “Contracting Party”), HOKU MATERIALS, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
and [            ], in its capacity as Collateral Agent for the Secured Parties
(as defined below) (together with its successors, designees and assigns in such
capacity, the “Agent”) under the Intercreditor Agreement (as defined below).

RECITALS

A. The Borrower has entered into a Credit Agreement, dated as of [            ],
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the financial
institutions from time to time parties thereto as lenders, and [            ],
as administrative agent (the “Administrative Agent”).

B. The Contracting Party has entered into [            ], dated as of
[            ], 2007, (as amended, restated, supplemented or otherwise modified
from time to time, the “Contract”), with the Borrower.

C. The Borrower intends to finance certain costs in connection with the
development, construction, operation, maintenance and ownership of a polysilicon
producing processing plant with a nominal capacity of 2,000 metric tons per
year, located in Pocatello, Idaho (the “Project”), with funds borrowed by the
Borrower pursuant to the terms of the Credit Agreement.

E. As collateral security for all obligations of the Borrower to the Secured
Parties (as defined below), the Borrower has, inter alia, assigned all of its
rights, title and interest (the “Assigned Interests”) in, to and under the
Contract to the Agent pursuant to a Security Agreement, dated as of
[            ], 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), made by the Borrower in favor of
the Agent for the benefit of certain secured parties described therein (the
“Secured Parties”) and in that certain Collateral Agency and Intercreditor
Agreement, dated as of [            ], 2007 (as amended, restated, supplemented
or otherwise modified from time to time, the “Intercreditor Agreement”), among
the Borrower, Hoku Materials Holdings, Inc., the Agent, the Administrative
Agent, the Contracting Party and the other Secured Parties party thereto.

F. Pursuant to the terms of the Intercreditor Agreement, the Secured Parties
have appointed the Agent as collateral agent on their behalf and authorized the
Agent to take certain actions and exercise such powers under the Secured
Obligation Documents (as defined in the Intercreditor Agreement) as are provided
for therein.

G. The Borrower has requested that the Contracting Party and the other parties
hereto execute and deliver this Consent in fulfillment of certain obligations of
the Borrower under the Credit Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Consent and Agreements.

(a) Subject to the terms and conditions of this Consent, the Contracting Party
acknowledges and consents to the assignment as collateral security to the Agent,
for the benefit of the Secured Parties, of the

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 66 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Assigned Interests. The Contracting Party further acknowledges the right of
Agent or any designee of Agent, in exercise of Agent’s rights and remedies as a
secured creditor of Borrower, to make all demands, give all notices, take all
actions and exercise all rights of Borrower under the Contract.

(b) The Agent shall be entitled (but not obligated) to cure any defaults of the
Borrower under the Contract in accordance with the provisions hereof. Upon
receipt by the Contracting Party of written notice from the Agent, the
Contracting Party agrees to (i) accept such cure by the Agent and, subject to
the terms and conditions of the Contract and cure of such defaults, to render to
the Secured Parties all performance due by it under the Contract and this
Consent, and (ii) act solely on the instructions of the Agent, not the Borrower,
with respect to the exercise of the Borrower’s rights under the relevant
Contract. The Contracting Party agrees to make all payments to be made by it
under the Contract directly to the Agent for the benefit of the Secured Parties
upon receipt of the Agent’s written instructions to do so and any such payments
made to the Agent by the Contracting Party shall be deemed to have been made by
the Contracting Party in fulfillment of the Contracting Party’s obligations to
the Borrower under the Contract.

(c) In all cases except as provided in the Contract or required by law, and in
accordance with Section 1(e) hereof, the Contracting Party will not, without the
prior written consent of the Agent (such consent not to be unreasonably
withheld), (i) cancel or terminate the Contract or suspend performance of its
services thereunder, or consent to or accept any cancellation, termination or
suspension thereof by the Borrower, (ii) amend the Contract [NOTE: Exceptions
will be limited to Change Orders otherwise permitted under the Credit
Agreement], or (iii) sell, assign or otherwise dispose (by operation of law or
otherwise) of any part of its rights, title or interest in the Contract. The
Contracting Party agrees to deliver copies of all notices of default, notices of
the suspension of performance by Contracting Party, notices of force majeure or
requests for change orders delivered by Contracting Party to Borrower under or
pursuant to the Contract to the Agent promptly upon delivery thereof.

(d) The Contracting Party will not terminate or suspend performance of the
Contract on account of any default or breach of the Borrower thereunder without
written notice to the Agent and first providing to the Agent (i) 30 days from
the date notice of default or breach is delivered to the Agent to cure such
default if such default is the failure to pay amounts to the Contracting Party
which are due and payable under the Contract, or (ii) a reasonable period, but
not fewer than 60 days, to cure such breach or default if the breach or default
cannot be cured by the payment of money to the Contracting Party so long as the
Agent, the Borrower or their respective designee shall have commenced to cure
the breach or default promptly following such notice and in any case within such
60-day period and thereafter diligently pursues such cure to completion (but in
any event within not more than 120 days) and during such cure period performs
all monetary obligations under the Contract and all other obligations under the
Contract are performed by the Borrower or the Agent or their respective
designees. For the avoidance of doubt and solely for the purposes of the
preceding sentence, amounts not paid and subject to a dispute in good faith by
the Borrower shall not be deemed to be a payment default. The Contracting Party
shall not hinder the Agent’s or its designees’ efforts, and shall provide
reasonable cooperation to the Agent and its designees, in effecting any cure of
any default or breach of the Borrower under the Contract. Except in the event of
a payment default under the Contract, if possession of the Project is necessary
to cure such breach or default, and the Agent or its designees or assignees
declares the Borrower in default under the Credit Agreement and within the
60-day period described above commences foreclosure proceedings, the Agent or
its designees or assignees shall be allowed a reasonable period to complete such
proceedings so long as (A) the Agent proceeds diligently and in good faith to do
so and during such period performs all monetary obligations under the Contract,
and (B) all other obligations under the relevant Contract are performed by the
Borrower or the Agent or their respective designees. If the Agent or its
designees or assignees are prohibited by any court order or bankruptcy or
insolvency proceedings from curing the default or from commencing or prosecuting
foreclosure proceedings, the foregoing time periods shall be extended by the

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 67 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

period of such prohibition so long as (1) the Agent proceeds diligently and in
good faith to address such impediments and during such period performs all
monetary obligations under the Contract, and (2) all other obligations under the
Contract are performed by the Borrower or the Agent or their respective
designees. The Contracting Party consents to the transfer of the Borrower’s
interest under each Contract to the Agent or any purchaser, successor, assignee
and/or designee (a “Subsequent Transferee”) of the Assigned Interests at a
foreclosure sale by judicial or nonjudicial foreclosure and sale or by a
conveyance by the Borrower in lieu of foreclosure and agrees that,
notwithstanding any provision of the Contract to the contrary, upon such
foreclosure, sale or conveyance, the Agent or such Subsequent Transferee shall
be substituted for the Borrower under the Contract and the Contracting Party
(a) shall recognize the Agent or the Subsequent Transferee, as the case may be,
as its counter-party under the Contract, and (b) perform its obligations under
the Contract in favor of the Agent or the Subsequent Transferee, as the case may
be; provided that the Agent or such Subsequent Transferee (i) has elected to
assume the rights and obligations of the Borrower (including the obligation to
cure any then existing payment and performance defaults, but excluding any
obligation to cure any then existing performance defaults which by their nature
are incapable of being cured and which default that is incapable of being cured
does not materially and adversely affect the rights of the Contracting Party
under the Contract) under the Contract, and (ii) would reasonably be expected to
have the capability to perform the Borrower’s obligations under the Contract.
The above notwithstanding, regardless of any assignment hereunder, Borrower
shall remain fully liable to Contracting Party until all obligations under the
Contract are satisfied.

(e) Subject to payment of all amounts due and unpaid to the Contracting Party
and cure of all then existing payment and performance defaults, but excluding
any obligation to cure any then existing performance defaults which by their
nature are incapable of being cured and which default that is incapable of being
cured does not materially and adversely affect the rights of the Contracting
Party under the Contract, in the event the Contract is rejected or terminated by
a trustee or debtor in possession in any bankruptcy or insolvency proceeding, or
if the Contract is terminated for any reason other than a default which could
have been but was not cured by the Agent as provided in Section 1(e) hereof, and
if, within 45 days after such rejection or termination, the Agent shall so
request, the Contracting Party shall execute and deliver to the Agent a new
Contract having substantially identical terms to the Contract (subject to any
conforming changes necessitated by the substitution of parties and such changes
as may be necessary to compensate the Contracting Party for schedule and cost
adjustments resulting from the passage of time).

(f) In the event the Agent or its designees or assignees elect to perform the
Borrower’s obligations under a Contract or a new Contract is entered into as
provided above in Sections 1(e) or (f), respectively, the liability of the
Agent, or its designees or assignees, as the case may be, to the Contracting
Party for the performance of obligations under such Contract, and the sole
recourse of the Contracting Party in seeking the enforcement of such
obligations, shall be limited to such parties’ rights, title and interest in the
Project.

(g) Except as provided in Sections 1(e), (f) and (g) above, neither the Agent,
its designees or assignees shall have any obligation or liability under the
Contract, nor shall the Agent, its designees or assignees be obligated to
perform any of the obligations or duties of the Borrower under the Contract or
to take any action or collect or enforce any claim for payment or performance of
the Assigned Interests. Within 30 or 60 days, as the case may be pursuant to
Section 1(e), of being notified by the Contracting Party that a Borrower default
or breach has occurred under the Contract, the Agent shall notify the
Contracting Party of its intent whether or not to cure any such Borrower default
or breach. In the event the Agent fails to notify the Contracting Party within
the time period described in the foregoing sentence that the Agent will cure
such default or breach, the Contracting Party shall be entitled to assume that
the Agent has elected not to cure such default or breach and the Contracting
Party may then exercise all rights

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 68 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

that the Contracting Party would have under the Contract, without regard to the
provisions of this Consent. In the absence of such notice, no performance by the
Agent, its designees or assignees under or pursuant to this Consent or otherwise
(whether to cure a Borrower default or exercise rights under any provision
hereof or otherwise) shall be construed as an assumption by the Agent, its
designees or assignees of the obligations and duties of the Borrower under the
Contract, unless otherwise expressly agreed in writing by the Agent, its
assignees or designees, as the case may be. The Agent shall have the right to
assign all or a pro rata interest in a Contract or a new Contract entered into
pursuant to Section 1(f) to a person or entity to whom the Project is
transferred, provided such transferee (i) assumes the obligations of the
Borrower (or the Secured Parties) under such Contract and cure of any material
defaults under such Contract has been effected as provided herein, and
(ii) would reasonably be expected to have the capability to perform the
Borrower’s obligations under such Contract. Upon such assignment, the Agent and
the Secured Parties (including their agents and employees) shall be released
from any further liability thereunder to the extent of the interest assigned.

2. Borrower’s Acknowledgment. The Borrower acknowledges and agrees that the
Contracting Party is authorized to act in accordance with the Agent’s exercise
of the Borrower’s rights in accordance with this Consent, and the Contracting
Party may rely on any notice or instruction by the Agent in the purported
exercise of the Agent’s rights and remedies hereunder.

3. Legal Opinion. The Contracting Party hereby agrees to deliver to the Agent a
legal opinion (which may be from a senior in-house counsel), dated as of the
dated hereof, substantially in form attached hereto as Addendum 1.

4. Payment of Monies. The Contracting Party hereby agrees to make all payments
to be made by it to the Borrower under the Contract by wire transfer directly
to:

 

(a) for all payments not covered by clause (b) hereof:

[                        ]

ABA [                        ]

[                        ]

Account Number: [                        ]

FFC: Account No. [                        ]

REF: [Hoku Materials] Revenue Account; or

 

(b) for all payments of liquidated damages and insurance proceeds:

[                        ]

ABA [                        ]

[                        ]

Account Number: [                        ]

FFC: Account No. [                        ]

REF: [Hoku Materials] Loss Proceeds Account,

and any notices to [Depositary Bank] may be given to the following address:

[                        ]

[                        ]

[                        ]

[                        ]

Attn: [                        ]

Telephone: [                        ]

Facsimile: [                        ]

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 69 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Notwithstanding the foregoing, (i) if the Agent shall notify the Contracting
Party in writing that an Event of Default under the Credit Agreement has
occurred and is continuing, the Contracting Party shall make all payments to be
made by it to the Borrower under the Contract directly to the Agent, for the
benefit of the Secured Parties, to an account designated by the Agent in such
written notice, and (ii) if any person has elected to become a Subsequent
Transferee, then the Contracting Party shall make all payments to be made by it
to the Borrower under the Contract directly to such Subsequent Transferee. Any
payments made by the Contracting Party as provided under this Section 4 shall be
deemed to have been made by the Contracting Party in fulfillment of the
Contracting Party’s obligations under the Contract.

5. Representations and Warranties. The Contracting Party hereby represents and
warrants, for the benefit of the Agent and the Secured Parties, as of the date
hereof, that:

(a) it (i) is duly organized, validly existing and in good standing under the
laws of [            ], and (ii) has all requisite organizational power and
authority necessary to execute, deliver and perform its obligations under this
Consent and the Contract;

(b) the execution, delivery and performance by the Contracting Party of the
Contract and this Consent have been duly authorized by all necessary corporate
action, and do not and will not require any further consents or approvals which
have not been obtained, or violate any provision of any law, regulation, order,
judgment, injunction or similar matters or breach any agreement presently in
effect with respect to or binding on the Contracting Party, except for such
breaches, defaults, or violations as will not, either individually or in the
aggregate, result in a material adverse effect on the ability of the Contracting
Party to perform its obligations under this Consent or the Contract;

(c) each of this Consent and the Contract constitutes legal, valid and binding
obligations of the Contracting Party, enforceable against the Contracting Party
in accordance with their respective terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights or by the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law);

(d) no authorizations, approvals or consents of any governmental or regulatory
authority or agency or any other person, and no filings or registrations with
any governmental authority or agency, are necessary for the execution, delivery
or performance by the Contracting Party of this Consent, or for the validity or
enforceability thereof, except for any authorizations, approvals, consents or
filings which (i) have been made or obtained prior to the date hereof and are in
full force and effect, or (ii) are obtainable in the ordinary course of business
and are set forth on Addendum 2 to this Consent;

(e) except pursuant to this Consent and as expressly set forth in the Contract,
the Contracting Party has not consented to any pledge, assignment or other
transfer of any interest in the Contract;

(f) the Contract is in full force and effect and has not been amended,
supplemented or modified (except as otherwise disclosed in writing to the
Agent); and

(g) the Borrower has fulfilled all of its material obligations which are
currently due under the Contract, and there are no breaches or unsatisfied
conditions presently existing (or which would exist after the passage of time
and/or giving of notice) that would allow the Contracting Party to terminate the
Contract.

6. Limitation of Liability. The Contracting Party shall have no liability under
this Consent to the Borrower. With respect to any undertaking by the Contracting
Party which is susceptible to enforcement by specific enforcement as described
in Section 7, where the Agent would receive the full benefit of this

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 70 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

Consent through such specific performance, the Agent shall limit its remedy to
specific performance. With respect to any other undertaking, acknowledgment,
representation and warranty or other provision of this Consent, the Agent’s
remedies shall not be so limited, provided that the Agent and the Borrower agree
that the Contracting Party’s aggregate liability for monetary damages under this
Consent and the Contract shall be limited as provided in the Contract. Under no
circumstances shall the Contracting Party have any liability for any punitive,
exemplary, consequential, indirect, incidental, or special damages (including by
way of example, but not by way of limitation, loss of profits, nonpayment of
principal or interest on loans, and cost of capital under the Credit Agreement).

7. Specific Performance. The Contracting Party acknowledges and agrees that the
Borrower, the Agent, the Secured Parties and any Subsequent Transferee may be
damaged irreparably in the event any of the provisions set forth in Sections 1
and 4 of this Consent (the “Applicable Provisions”) are not performed in
accordance with their specific terms or are otherwise breached. Accordingly, the
Contracting Party agrees that the Borrower, the Agent and/or any Subsequent
Transferee may seek to enforce specifically this Consent and the Applicable
Provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties hereto and the matter hereof
(subject to the provisions set forth in Section 9), in addition to any other
remedy to which it may be entitled, at law or in equity.

8. Governing Law. This Consent shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, United States
of America, excluding its conflicts of law provisions (other than Sections
5-1401 and 5-1402 of the General Obligations Law of the State of New York).

9. Submission to Jurisdiction. The parties hereto submit to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Consent or the
transactions contemplated hereby. Each of the parties hereto irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

10. Counterparts. This Consent and any amendments, waivers, consents or
supplements hereto or in connection herewith may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

11. Severability. In case any one or more of the provisions contained in this
Consent should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

12. Amendment, Waiver. Neither this Consent nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified except by an instrument in
writing signed by the Contracting Party, the Borrower and the Agent.

13. Notices. All notices required or permitted hereunder shall be in writing and
shall be effective (a) upon receipt if hand delivered, (b) upon receipt if sent
by facsimile and (c) if otherwise delivered, upon the receipt thereof. Any such
notices to the Contracting Party or the Borrower shall be delivered to their
respective addresses as specified in the Contract. Any such notices to the Agent
shall be addressed as follows:

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 71 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

[                        ]

[                        ]

[                        ]

Attn: [                        ]

Telephone No.: [                        ]

Telecopy No.: [                        ]

If any notice is tendered to an addressee and the delivery thereof is refused by
such addressee, such notice shall be effective upon such tender. Any party shall
have the right to change its address for notice hereunder to any other location
within the continental United States by providing 30 days’ notice to the other
parties in the manner set forth hereinabove.

14. Third Party Beneficiaries. This Consent and the representations, covenants
and agreements contained herein are and shall be held to be for the sole benefit
of the parties hereto and the Secured Parties, and their respective successors
and assigns.

15. Interpretation. All references in this Consent to any document, instrument
or agreement (a) shall include all exhibits, schedules and other attachments
thereto, and (b) shall include all documents, instruments or agreements issued
or executed in replacement thereof in accordance with the terms thereof.

[SIGNATURE PAGE FOLLOWS]

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 72 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized,
intending to be legally bound, have caused this Consent and Agreement to be duly
executed and delivered as of the date first above written.

HOKU MATERIALS, INC,

By:

Name:

Title:

[                            ]

By:

Name:

Title:

[                        ],

as Agent for the Secured Parties

By:

Name:

Title:

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 73 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

ADDENDUM 1 TO EXHIBIT E

FORM OF OPINION OF CONTRACTING PARTY’S COUNSEL

[Letterhead of                         ]

[Date]

[Agent]

[                        ]

[                        ]

[                        ]

Ladies and Gentlemen:

[We/I] have acted as counsel for [                        ], a
[                        ] (the “Company”), in connection with that certain
[Contract and Consent] (collectively, the “Contracts”). Capitalized terms used
and not otherwise defined herein shall have the respective meanings specified in
the Consent.

This letter is being delivered to you in satisfaction of the condition set forth
in Section 3 of the Consent.

In this connection, [we/I] have examined such certificates of public officials,
certificates of officers of the Company and copies certified to [our/my]
satisfaction of corporate documents and records of the Company and of other
papers, and have made such other investigations, as [we/I] have deemed relevant
and necessary as a basis for [our/my] opinions hereinafter set forth. [We/I]
have relied upon such certificates of public officials and of officers of the
Company with respect to the accuracy of material factual matters contained
therein which were not independently established.

Based on the foregoing, it is [our/my] opinion that:

1. The Company is a corporation duly incorporated and validly existing in good
standing under the laws of [                        ].

2. The Contracts have been duly authorized by all requisite corporate action and
duly executed and delivered by authorized officers of the Company, and are valid
obligations of the Company, legally binding upon and enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally, and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

3. The execution and delivery of the Contracts, and fulfillment of and
compliance with the respective provisions of the Contracts, do not conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in any violation of, or result in the
creation of any lien upon any of the properties or assets of the Company
pursuant to, or require any authorization, consent, approval, exemption, or
other action by or notice to or filing with any court, administrative or
governmental body or other person or entity pursuant to, the charter or by-laws
of the Company, any applicable law, statute, rule or regulation or (insofar as
is known to us after having made due inquiry with respect thereto) any
agreement, instrument, order, judgment or decree to which the Company is a party
or otherwise subject.

Very truly yours,

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 74 of 75



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

ADDENDUM 2 TO EXHIBIT E

AUTHORIZATIONS AND APPROVALS

[Contracting Party to provide, if any]

 

OWNER Initials & Date    /s/DS 8/7/07           CONTRACTOR Initials &
Date    /s/ME 8/8/07    

Page 75 of 75